

114 S1725 PCS: Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 144114th CONGRESS1st SessionS. 1725[Report No. 114–79]IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mr. Graham, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Department of State, foreign operations, and related programs for the
			 fiscal year ending September 30, 2016, and for other purposes.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2016, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
 For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $6,342,470,000, of which up to $637,164,000 may remain available until September 30, 2017, and of which up to $2,094,707,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows:
 (1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (Public Law 80–402), $2,238,853,000, of which up to $358,833,000 is for Worldwide Security Protection.
 (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,561,840,000.
 (3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $787,951,000.
 (4)Security programsFor necessary expenses for security activities, $1,753,826,000, of which up to $1,735,874,000 is for Worldwide Security Protection.
 (5)Fees and payments collectedIn addition to amounts otherwise made available under this heading—
 (A)not to exceed $1,840,900 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act (Public Law 97–186), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section;
 (B)as authorized by section 810 of Public Law 80–402, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and
 (C)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities.
					(6)Transfer, reprogramming, and other
			 matters
 (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act.
 (B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized.
 (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title.
 (D)Of the funds appropriated under this heading, up to $11,000,000, to remain available until expended, shall be for Conflict Stabilization Operations (CSO) and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife: Provided, That additional funds appropriated under this heading may be made available, as necessary, only to fund the salary and benefit costs for CSO staff employed on the date of enactment of this Act: Provided further, That funds appropriated under this heading may be transferred to, and merged with, funds previously made available under the heading Conflict Stabilization Operations in title I of prior acts making appropriations for the Department of State, foreign operations, and related programs.
 capital investment fund For necessary expenses of the Capital Investment Fund, $56,400,000, to remain available until expended, as authorized.
 Office of inspector generalFor necessary expenses of the Office of Inspector General, $72,700,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections: Provided, That of the funds appropriated under this heading, $10,905,000 may remain available until September 30, 2017.
			Educational and cultural exchange
 programsFor expenses of educational and cultural exchange programs, as authorized, $590,900,000, to remain available until expended, of which not less than $236,000,000 shall be for the Fulbright Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That notwithstanding section 62.32(h)(16) of title 22 of the Code of Federal Regulations, the Secretary of State shall permit participants in the Summer Work Travel program who are admitted under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) to be employed in seafood processing positions until September 30, 2016, if such placements comply with all the requirements of such program: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 Representation expensesFor representation expenses as authorized, $8,030,000.
			Protection of foreign missions and
 officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $29,807,000, to remain available until September 30, 2017.
			Embassy security, construction, and
 maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $785,097,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,300,000,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2016.
			Emergencies in the diplomatic
		  and consular service
 For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $7,900,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions.
			Repatriation loans program
		  account
 For the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,444,528.
			payment to the american institute in
 taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $30,000,000.
			Payment to the foreign service retirement
 and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.
			International
		  organizations
			Contributions to international
 organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,456,179,000: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That not later than May 1, 2016, and 30 days after the end of fiscal year 2016, the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2016 and fiscal year 2017 assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently available to the United States and provide updated assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.
 Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $2,248,223,000, of which 15 percent shall remain available until September 30, 2017: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified: (1) of the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the source of funds that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the Web site of the United Nations: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights, and shall submit a report to the Committees on Appropriations not later than 90 days after enactment of this Act assessing the effectiveness of such procedures: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That not later than May 1, 2016, and 30 days after the end of fiscal year 2016, the Secretary of State shall report to the Committees on Appropriations any credits available to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2016 and fiscal year 2017 assessment costs including offsets from available credits: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently available to the United States and provide updated assessment costs including offsets from available credits: Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available under this heading may be made available for United States assessed contributions up to the amount specified in the Annex accompanying United Nations General Assembly document A/67/224/Add.1, if the Secretary of State determines and reports to the appropriate congressional committees that to do so is important to the national interest of the United States.
 International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:
			International boundary and water
 commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:
 Salaries and expensesFor salaries and expenses, not otherwise provided for, $45,307,000. ConstructionFor detailed plan preparation and construction of authorized projects, $28,400,000, to remain available until expended, as authorized.
			American sections, international
 commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act, $12,330,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2017, and $9,000 may be made available for representation expenses.
			International fisheries
 commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $36,681,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.
			related
		  agency
			Broadcasting board of
		  governors
			International broadcasting
 operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio and television broadcasting to the Middle East, $728,257,000: Provided, That in addition to amounts otherwise available for such purposes, up to $28,635,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $12,500,000 shall be for Internet freedom programs:  Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for representation expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the authority provided by section 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in effect through September 30, 2016: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity’s journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.
			Broadcasting capital
 improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $4,800,000, to remain available until expended, as authorized.
			Related
		  programs
 The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended.
			United States Institute of
 PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $35,300,000, to remain available until September 30, 2017, which shall not be used for construction activities.
			Center for Middle Eastern-Western Dialogue
 Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2016, to remain available until expended.
			Eisenhower exchange fellowship
 programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2016, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.
			Israeli arab scholarship
 programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2016, to remain available until expended.
 East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000.
			national endowment for
 democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $170,000,000, to remain available until expended.
			other
		  commissions
			commission for the preservation of
		  america’s heritage abroad
 salaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $676,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2016: Provided further, That the Commission shall consult with the Committees on Appropriations prior to exercising such authority.
			United states commission on international
		  religious freedom
 Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom established in title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $3,500,000, to remain available until September 30, 2017, including not more than $4,000 for representation expenses, subject to authorization.
			Commission on Security and Cooperation in
		  Europe
 Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by sections 3001 et seq. of title 22, United States Code, $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2017.
			Congressional-Executive Commission on the
		  People's Republic of China
 Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2017.
			United States-China Economic and Security
		  Review Commission
 salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2017: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2016 and shall apply to funds appropriated under this heading as if included in this Act.
			IIUnited states agency for international
			 development
			Funds appropriated to the
		  president
			Operating
		  expenses
 For necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,143,614,000, of which up to $171,542,000 may remain available until September 30, 2017: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.
 Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $168,300,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.
 Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $66,000,000, of which up to $9,900,000 may remain available until September 30, 2017, for the Office of Inspector General of the United States Agency for International Development.
			IIIbilateral economic assistance
			funds appropriated to the
 presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:
			 Global health
		  programs
 For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,798,000,000, to remain available until September 30, 2017, and which shall be apportioned directly to the United States Agency for International Development (USAID): Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; and (7) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to GAVI, the Vaccine Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.
 In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2020, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That the amount of such contribution should be $1,350,000,000: Provided further, That amounts specified for such a contribution in this Act or in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) may be made available notwithstanding section 202(d)(4)(A)(i) of Public Law 108–25: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2016 may be made available to USAID for technical assistance related to the activities of the Global Fund: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.
			Development
		  assistance
 For necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,637,854,000, to remain available until September 30, 2017.
			International disaster
 assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $560,000,000, to remain available until expended.
 Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance pursuant to section 491 of the Foreign Assistance Act of 1961, $47,000,000, to remain available until expended, to support transition to democracy and long-term development for countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.
			COMPLEX CRISES FUND
 (INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise made available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.
			development credit
		  authority
 For the cost of direct loans and loan guarantees provided by the United States Agency for International Development (USAID), as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $40,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,500,000,000.In addition, for administrative expenses to carry out credit programs administered by USAID, $8,120,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2018.
			Economic support
		  fund
 For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $1,991,070,000, to remain available until September 30, 2017.
			Democracy
		  fund
 For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $140,500,000, to remain available until September 30, 2017.
 Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $443,061,000, to remain available until September 30, 2017, which shall be available, notwithstanding any other provision of law, except section 7070 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 and section 3(c) of Public Law 101–179, in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the heading Global Health Programs for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance.
			Department of
		  State
			Migration and refugee
 assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $931,886,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $10,000,000 shall be made available for refugees resettling in Israel.
			united states emergency refugee and
 migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $50,000,000, to remain available until expended.
			independent
		  agencies
			Peace corps
			(including transfer of
		  funds)
 For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $379,500,000, of which $5,150,000 is for the Office of Inspector General, to remain available until September 30, 2017: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.
			Millennium challenge
		  corporation
 For necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $901,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2016: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the Chief Executive Officer of the Corporation shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That any Millennium Challenge Corporation candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: Provided further, That in this fiscal year and hereafter, publication in the Federal Register of a notice of availability of a copy of a Compact on the Millennium Challenge Corporation Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.
 Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2017: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.
			United States African development
 foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available until September 30, 2017, of which not to exceed $2,000 may be available for representation expenses: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the Committees on Appropriations after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Foundation Development Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.
			department of the
		  treasury
			international affairs technical
 assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $23,500,000, to remain available until September 30, 2018, which shall be available notwithstanding any other provision of law.
			IVInternational security assistance
			Department of
	 State
			International narcotics control and law
	 enforcement
 For necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $735,701,000, to remain available until September 30, 2017: Provided, That the provision of assistance by any other United States Government department or agency which is comparable to assistance that may be made available under this heading, but which is provided under any other provision of law, should be provided only with the concurrence of the Secretary of State and in accordance with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act of 1961: Provided further, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of that Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations.
			Nonproliferation, anti-terrorism, demining
 and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $474,187,000, to remain available until September 30, 2017, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a voluntary contribution to the International Atomic Energy Agency (IAEA), and for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: Provided, That for the clearance of unexploded ordnance, the Secretary of State should prioritize those areas where such ordnance was caused by the United States:  Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be available notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the independent states of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities.
			Peacekeeping
	 operations
 For necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $166,700,000: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $35,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.
			funds appropriated to the
	 president
			international military education and
 trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $107,587,000, of which up to $4,000,000 may remain available until September 30, 2017, and may only be provided through the regular notification procedures of the Committees on Appropriations: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses.
			Foreign military financing
	 program
 For necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $4,543,934,000: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel, and funds are available for assistance for Jordan and Egypt subject to section 7041 of this Act: Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), or section 2282 of title 10, United States Code, unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.
 None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $63,945,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $904,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2016 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.
			VMultilateral assistance
			Funds appropriated to the
	 president
			International organizations and
 programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $339,000,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.
			International financial
	 institutions
 Global environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $84,132,000, to remain available until expended.
			Contribution to the international
	 development association
 For payment to the International Development Association by the Secretary of the Treasury, $645,300,000, to remain available until expended.
			CONTRIBUTION TO THE INTERNATIONAL BANK FOR
 RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $96,460,000, to remain available until expended.
			LIMITATION ON CALLABLE CAPITAL
 SUBSCRIPTIONsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $2,928,990,899.
			Contribution to the clean technology
 fundFor payment to the International Bank for Reconstruction and Development as trustee for the Clean Technology Fund by the Secretary of the Treasury, $85,340,000, to remain available until expended.
			Contribution to the strategic climate
 fundFor payment to the International Bank for Reconstruction and Development as trustee for the Strategic Climate Fund by the Secretary of the Treasury, $29,810,000, to remain available until expended.
			Contribution to the inter-american
	 development bank
 For payment to the Inter-American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $51,010,000, to remain available until expended.
			LIMITATION ON CALLABLE CAPITAL
 SUBSCRIPTIONSThe United States Governor of the Inter-American Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $4,098,794,833.
			Contribution to the asian development
 bankFor payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of increase in capital stock, $5,608,000, to remain available until expended.
			Contribution to the asian development
 fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $83,043,000, to remain available until expended.
			Contribution to the african development
 bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $17,059,000, to remain available until expended.
			LIMITATION ON CALLABLE CAPITAL
 SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808.
			Contribution to the african development
 fundFor payment to the African Development Fund by the Secretary of the Treasury, $113,750,000, to remain available until expended.
			Contribution to the international fund for
 agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $15,965,000, to remain available until expended.
 Global agriculture and food security programFor payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, $21,500,000, to remain available until expended.
 Contribution to the north american development bankFor payment to the North American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $22,500,000, to remain available until expended.
 Limitation on callable capital subscriptionsThe Secretary of the Treasury may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $255,000,000.
			VIExport and Investment Assistance
			Export-Import bank of the united
	 states
 Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $6,000,000, to remain available until September 30, 2017.
 Program accountThe Export-Import Bank (the Bank) of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act: Provided further, That not less than 20 percent of the aggregate loan, guarantee, and insurance authority available to the Bank under this Act should be used to finance exports directly by small business concerns (as defined under section 3 of the Small Business Act): Provided further, That not less than 10 percent of the aggregate loan, guarantee, and insurance authority available to the Bank under this Act should be used for renewable energy technologies or energy efficiency technologies:  Provided further, That notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect through October 1, 2016.
 administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $106,250,000: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until September 30, 2016: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee, or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.
 Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That amounts collected in fiscal year 2016 in excess of obligations, up to $10,000,000 shall become available on September 1, 2016, and shall remain available until September 30, 2019.
			Overseas private investment
	 corporation
 Noncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $62,787,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading.
 Program accountFor the cost of direct and guaranteed loans, $20,000,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2016, 2017, and 2018: Provided further, That funds so obligated in fiscal year 2016 remain available for disbursement through 2024; funds obligated in fiscal year 2017 remain available for disbursement through 2025; and funds obligated in fiscal year 2018 remain available for disbursement through 2026: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.
 In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.
 Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $60,000,000, to remain available until September 30, 2017: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.
			VIIGeneral Provisions
			ALLOWANCES AND DIFFERENTIALS
 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.
				UNOBLIGATED BALANCES REPORT
 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2016 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.
				CONSULTING SERVICES
 7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law.
				diplomatic
	 facilities
 7004.(a)Capital security cost sharingOf funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005.
 (b)ExceptionNotwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps.
 (c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2016 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State’s contribution for this purpose.
 (d)Consultation and notification requirementsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas diplomatic facilities during fiscal year 2016, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That any such notification for a new diplomatic facility justified to the Committees on Appropriations in Appendix I of the Congressional Budget Justification, Department of State, Diplomatic Engagement, Fiscal Year 2016, or not previously justified to such Committees, shall include confirmation that the Department of State has completed the requisite value engineering studies required pursuant to OMB Circular A–131, Value Engineering December 31, 2013 and the Bureau of Overseas Building Operations Policy and Procedure Directive, P&PD, PE/DE 03; Value Engineering, May 26, 2004.
				(e)Expeditionary, interim, and temporary facilities abroad
 (1)Funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available to address security vulnerabilities at expeditionary, interim, and temporary facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000: Provided, That the uses of such funds should be the responsibility of the Assistant Secretary of State for the Bureau of Diplomatic Security and Foreign Missions, in consultation with the Director of the Bureau of Overseas Buildings Operations: Provided further, That such funds shall be subject to prior consultation with the Committees on Appropriations.
 (2)Notwithstanding any other provision of law, the opening, closure, or any significant modification to an expeditionary, interim, or temporary diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.
 (3)Not later than 60 days after enactment of this Act, the Department of State shall document standard operating procedures and best practices associated with the delivery, construction, and protection of temporary structures in high threat and conflict environments: Provided, That the Secretary of State shall notify the Committees on Appropriations after completing such documentation.
					(f)Foreign affairs security training center
 (1)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be obligated for design, site preparation or construction of a Foreign Affairs Security Training Center (FASTC) at Fort Pickett, Virginia, until each of the following occurs:
 (A)The Secretary of State submits to the appropriate congressional committees, the Comptroller General of the United States, and the Director of the Office of Management and Budget a comprehensive cost-benefit analysis of the construction of FASTC at Fort Pickett, Virginia that includes, at a minimum, the following: a life-cycle cost estimate of construction, maintenance, and sustainment of FASTC; an estimate of the effect of FASTC on the total cost associated with conducting security training for Department of State personnel and dependents, as appropriate; and a detailed analysis that quantifies the impact of FASTC on the training capacity and operational effectiveness of Bureau of Diplomatic Security, Department of State;
 (B)The Comptroller General submits an assessment of the analysis required by subparagraph (A) to the appropriate congressional committees on the methodology, analysis and conclusions of the report submitted by the Secretary of State; and
 (C)The Secretary of State, in consultation with the Director of the Office of Management and Budget, reviews the report required under subparagraph (A) and the assessment required under subparagraph (B), and certifies to the appropriate congressional committees that the construction of FASTC at Fort Pickett, Virginia would provide efficiencies and increases in the training capacity and operational effectiveness of the Bureau of Diplomatic Security commensurate with the estimated life-cycle costs of constructing, maintaining, and sustaining FASTC.
 (2)Not later than 180 days after the enactment of this Act, the Secretary of State shall submit the report required subparagraph (A), and not later than 180 days after receiving such report, the Comptroller General shall submit the assessment required under subparagraph (B).
 (g)Compliance with the vienna convention on diplomatic relations by the people's republic of chinaNot later than 30 days after enactment of this Act, the Secretary of State shall determine and report to the appropriate congressional committees the extent to which the Government of the People's Republic of China (PRC) has taken action to interfere with the repair and renovation of United States diplomatic facilities in the PRC during the past calendar year, including any action taken in contravention of the Vienna Convention on Diplomatic Relations, 1961.
 (h)Transfer authorityFunds appropriated under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance in titles I and VIII of this Act may be transferred to, and merged with, funds appropriated by such titles under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law.
				Personnel
	 actions
 7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
				LOCAL GUARD
	 CONTRACTS
 7006.In evaluating proposals for local guard contracts, the Secretary of State shall award contracts in accordance with section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101), notwithstanding subsection (c)(3) of such section: Provided, That the authority in this section shall apply to any options for renewal that may be exercised under such contracts that are awarded during the current fiscal year.
				prohibition against direct
	 funding for certain countries
 7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.
				coups
	 d’état
 7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.
				Transfer
	 authority
				7009.(a)Department of state and broadcasting board
		of governors
 (1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses.
 (2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers.
 (3)Any transfer pursuant to this section shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
					(b)Export financing transfer
 authoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2016, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.
				(c)Limitation on transfers between
		agencies
 (1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.
 (2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961.
 (3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.
					(d)Transfers
 Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.
				(e)Audit of
 Inter-agency TransfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds: Provided, That such audits shall be transmitted to the Committees on Appropriations: Provided further, That funds transferred under such authority may be made available for the cost of such audits.
				prohibition on first-class travel
 7010.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.
				Availability of
	 funds
 7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations at the beginning of each fiscal year, detailing by account and source year, the use of this authority during the previous fiscal year.
				LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT
 7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.
				prohibition on taxation of united states
	 assistance
 7013.(a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement.
				(b)reimbursement of foreign
 taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2016 on funds appropriated by this Act by a foreign government or entity against United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors, and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2017 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations, not later than September 30, 2017, that such taxes have not been reimbursed to the Government of the United States.
 (c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b).
 (d)reprogramming of fundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner.
				(e)determinations
 (1)The provisions of this section shall not apply to any country or entity if the Secretary of State reports to the Committees on Appropriations that—
 (A)such country or entity does not assess taxes on United States assistance or has an effective arrangement that is providing substantial reimbursement of such taxes; or
 (B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation.
 (2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity.
 (f)implementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section.
 (g)definitionsAs used in this section— (1)the term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement; and
 (2)the term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff.
 (h)ReportThe Secretary of State, in consultation with the heads of other relevant departments or agencies, shall submit a report to the Committees on Appropriations, not later than 90 days after the enactment of this Act, detailing steps taken by such departments or agencies to comply with the requirements of this section.
				reservations of
	 funds
 7014.(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.
 (b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.
 (c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.
				Notification
	 requirements
 7015.(a)Reprogramming of fundsNone of the funds made available in titles I and II of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
 (1)creates new programs; (2)eliminates a program, project, or activity;
 (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;
 (4)relocates an office or employees; (5)closes or opens a mission or post;
 (6)creates, closes, reorganizes, or renames bureaus, centers, or offices; (7)reorganizes programs or activities; or
 (8)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds: Provided, That unless previously justified to the Committees on Appropriations, the requirements of this subsection shall apply to all obligations of funds appropriated under titles I and II of this Act for paragraphs (1), (2), (5), and (6) of this subsection.(b)LimitationNone of the funds provided under titles I and II of this Act, or provided under previous appropriations Acts to the agency or department funded under titles I and II of this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that—
 (1)augments existing programs, projects, or activities; (2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or
 (3)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress;
					unless the Committees on Appropriations are notified
 15 days in advance of such reprogramming of funds.(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, Conflict Stabilization Operations, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year.
 (d)Notification of transfer of fundsNotwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs previously authorized under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) or section 2282 of title 10, United States Code, shall be subject to the regular notification procedures of the Committees on Appropriations.
 (e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.
 (f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act shall be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Cuba, Ecuador, Egypt, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Pakistan, the Russian Federation, Rwanda, Serbia, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations.
				NOTIFICATION ON EXCESS DEFENSE EQUIPMENT
 7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.
				Limitation on availability of funds for
	 international organizations and programs
 7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles I and III through V of this Act, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961 or section 7048(a) of this Act, shall remain available for obligation until September 30, 2018: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.
				Prohibition on funding for abortions and
	 involuntary sterilization
 7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.
				allocations
 7019.(a)Report tablesFunds provided by this Act shall be made available for programs and countries in the amounts specifically designated in the report accompanying this Act, including such amounts in the respective tables.
 (b)Limited deviation authorityFor the purposes of implementing this section and only with respect to the amounts for programs and countries specifically designated in the tables in the report accompanying this Act, the Secretary of State, the Administrator of the United States Agency for International Development, and the Broadcasting Board of Governors, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations.
				representation and entertainment
	 expenses
 7020.(a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests and are—
 (1)primarily for fostering relations outside of the Executive Branch;
 (2)principally for meals and events of a protocol nature;
 (3)not for employee-only events; and
 (4)do not include activities that are substantially of a recreational character.
 (b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for—
 (1)alcoholic beverages; or
 (2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks.
					Prohibition on assistance to governments supporting international terrorism
			7021.(a)Lethal military equipment exports
 (1)ProhibitionNone of the funds appropriated or otherwise made available by titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State determines and reports to the Committees on Appropriations supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after the Secretary determines and reports to such Committees that such government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.
 (2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States.
 (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests.
					(b)Bilateral assistance
 (1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines—
 (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;
 (B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act.
 (2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.
					AUTHORIZATION REQUIREMENTS
 7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).
				definition of program, project,
	 and activity
 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as—
 (1)justified to Congress; or (2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961.
				AUTHORITIES FOR THE PEACE CORPS, INTER-AMERICAN FOUNDATION AND UNITED STATES AFRICAN DEVELOPMENT
			 FOUNDATION
 7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.
				commerce, trade and surplus
	 commodities
 7025.(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit—
 (1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or
 (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
 (b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit—
 (1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States;
 (2)research activities intended primarily to benefit United States producers; (3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or
 (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
 (c)International Financial InstitutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7034(r)(3) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.
				separate
	 accounts
			7026.(a)Separate Accounts for Local Currencies
 (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall—
 (A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth—
 (i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and
 (C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account.
 (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only—
 (A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as—
 (i)project and sector assistance activities; or (ii)debt and deficit financing; or
 (B)for the administrative requirements of the United States Government. (3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2).
 (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.
 (5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country.
					(b)Separate Accounts for Cash Transfers
 (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds.
 (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).
 (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance).
 (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.
					eligibility for
	 assistance
 7027.(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.
 (b)Public Law 480During fiscal year 2016, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.
 (c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or
 (2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.
					local
	 competition
 7028.(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development (USAID) may only be made available for limited competitions through local entities if—
 (1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and
 (B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities—
 (A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and
 (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and
 (3)no level of acceptable fraud is assumed. (b)Reporting RequirementIn addition to the requirements of paragraph (1), the USAID Administrator shall report, on an annual basis, to the appropriate congressional committees on all awards subject to limited or no competition for local entities: Provided, That such report should be posted on the USAID Web site: Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000.
 (c)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016, as amended by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
				International financial
	 institutions
 7029.(a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection.
 (b)SafeguardsThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015.
 (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution conducts rigorous human rights due diligence and human rights risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights.
 (e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption.
 (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution collects, verifies, and publishes, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds appropriated by this Act that are provided as payment to such institution: Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken by the United States executive directors and the international financial institutions consistent with this subsection.
 (g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for—
 (1)protection against retaliation for internal and lawful public disclosure; (2)legal burdens of proof;
 (3)statutes of limitation for reporting retaliation; (4)access to independent adjudicative bodies, including external arbitration; and
 (5)results that eliminate the effects of proven retaliation. debt-for-development 7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.
				FINANCIAL MANAGEMENT AND BUDGET
	 TRANSPARENCY
				7031.(a)Limitation on direct
		government-to-Government assistance
 (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if—
 (A)(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed;
 (ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities;
 (iii)the recipient agency or ministry has adopted competitive procurement policies and systems; (iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes;
 (v)no level of acceptable fraud is assumed; and (vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures;
 (B)the recipient government is in compliance with the principles set forth in section 7013 of this Act;
 (C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act;
 (D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and
 (E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly.
 (2)Consultation and NotificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals.
 (3)Suspension of AssistanceThe Administrator of the United States Agency for International Development (USAID) or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed.
 (4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2017 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance.
 (5)ReportNot later than 90 days after the enactment of this Act and 6 months thereafter until September 30, 2016, the USAID Administrator shall submit to the Committees on Appropriations a report that—
 (A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and
 (B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis.
 (6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used for any foreign country for debt service payments owed by any country to any international financial institution: Provided, That for purposes of this paragraph, the term international financial institution has the meaning given the term in section 7034(r)(3) of this Act.
					(b)National Budget and Contract Transparency
 (1)Minimum Requirements of Fiscal TransparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
 (2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices).
 (3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State Web site: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress.
 (4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise made available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3).
					(c)Anti-Kleptocracy and Human Rights
 (1)(A)IneligibilityOfficials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States.
 (B)The Secretary may also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa.
 (2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements.
 (3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently.
 (4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver.
 (5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State Web site.
 (6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential.
					(d)Extraction of natural resources
 (1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management.
					(2)United States Policy
 (A)The Secretary of the Treasury shall inform the management of the international financial institutions, and post on the Department of the Treasury Web site, that it is the policy of the United States to vote against any assistance by such institutions (including any loan, credit, grant, or guarantee) for the extraction and export of a natural resource if the government of the country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by section 1504 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 2220), and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for—
 (i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources;
 (ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and
 (iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage.
 (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph.
 (e)Foreign assistance web siteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, may be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance Web site: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.
				Democracy
	 Programs
			7032.(a)Funding
 (1)Of the funds appropriated by this Act in titles III, IV, and V, not less than $2,308,517,000 shall be made available for democracy programs, of which amounts shall be allocated as follows—
 (A)not less than $312,963,000 for Africa; (B)not less than $157,423,000 for the East Asia and the Pacific region;
 (C)not less than $193,244,000 for Europe and Eurasia; (D)not less than $409,316,000 for the Near East region;
 (E)not less than $627,944,000 for South and Central Asia; and (F)not less than $480,526,000 for the Western Hemisphere.
 (2)Of the funds appropriated by this Act not less than $25,000,000 shall be made available for democracy programs in countries experiencing political, ethnic, racial, religious, or other instability or conflict, or emerging from conflict, including Sri Lanka and Nepal, which shall be administered by the United States chief of mission in such countries: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating funds for such purpose.
 (b)AuthorityFunds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation.
 (c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens.
 (d)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.
 (e)Prioritization of Funding MechanismsDemocracy programs implemented by funds made available by this Act shall be designed to have grants and cooperative agreements as the primary delivery mechanisms for such programs: Provided, That not later than 60 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the Committees on Appropriations detailing the steps to be taken by the Department of State and USAID to comply with the requirements of this subsection: Provided further, That for contracts to be used to implement such programs with funds made available by this Act that exceed $1,000,000, the Secretary of State and USAID Administrator, as appropriate, shall submit to the Committees on Appropriations a justification for the use of such mechanisms on a case-by-case basis and before Requests for Proposals are released.
				(f)Reports
 (1)Policy implementationThe Secretary of State and USAID Administrator shall develop and establish revised guidelines on the uses of grants and cooperative agreements for democracy programs, in accordance with the objectives of promoting resilient, open, and democratic societies in the Quadrennial Diplomacy and Development Review, 2015, and the foreign policy objectives in the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8202): Provided, That the Secretary and USAID Administrator shall consult with democracy program implementers in establishing such guidelines, and shall each submit such guidelines to the appropriate congressional committees once established.
 (2)TrainingNot later than 90 days after enactment of this Act, the Secretary of State shall update and submit to the Committees on Appropriations the report required by section 2141(c) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8241): Provided, That such report shall also include the total number of democracy and human rights officers, including Democracy Liaison Officers and other positions with responsibility for democracy and human rights related issues and programs, at the Department of State and USAID for calendar years 2013, 2014, and 2015.
					(g)Nondemocratic and Democratic Transitioning Countries
 (1)Democracy strategic reviews and assessmentsPrior to the obligation of funds made available for Department of State and USAID democracy programs in a nondemocratic or democratic transitioning country, the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, in consultation with other relevant officials at the Department of State and USAID, including the Director of the Center of Excellence on Democracy, Human Rights, and Governance, USAID, shall review and assess the annual country strategy required by section 2111(c)(1) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8211), and submit a report to the Committees on Appropriations describing—
 (A)the goals and objectives of such program, including a timeline for achieving results, and any modification proposed as a result of the review and assessment;
 (B)the political and social conditions in such country that may impact the promotion of democracy; (C)the assessed risks to intended beneficiaries of such program;
 (D)the assessed risks to implementers in the conduct of such program, to be developed in consultation with implementers and other United States Government agencies, as appropriate; and
 (E)the funding requirements of initiating and sustaining such program in fiscal year 2016 and subsequent fiscal years.
 (2)DefinitionFor the purposes of the subsection the term nondemocratic or democratic transitioning country shall have the same meaning as in section 2104(6) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8203).
					(h)Consultation and Communication requirements
 (1)Change in Allocation of Foreign AssistanceThe Deputy Secretary for Management and Resources, Department of State, shall consult with the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, and the Director of the Center of Excellence on Democracy, Human Rights, and Governance, USAID, on the proposed funding level for democracy programs submitted to Congress pursuant to section 653(a) of the Foreign Assistance Act of 1961.
 (2)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
					International Religious Freedom
 7033.(a)International religious freedom office and special envoy to promote religious freedomOf the funds appropriated by this Act under the heading Diplomatic and Consular Programs, not less than $5,000,000 shall be made available for the Office of the Ambassador-at-Large for International Religious Freedom, and not less than $1,000,000 shall be made available for the Special Envoy to Promote Religious Freedom in the Near East and South Central Asia, including for support staff.
				(b)Assistance
 (1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund (HRDF), not less than $10,000,000 shall be made available for international religious freedom programs: Provided, That the Ambassador-at-Large for International Religious Freedom shall consult with the Committees on Appropriations on the uses of such funds.
 (2)Protection and investigation programsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs to protect vulnerable and persecuted religious minorities: Provided, That a portion of such funds shall be made available for programs to investigate the persecution of such minorities by governments and non-state entities and for the public dissemination of information collected on such persecution, including on the Department of State Web site.
 (3)Humanitarian and relief programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian and relief assistance for vulnerable and persecuted religious minorities.
 (4)Responsibility of fundsFunds made available by paragraphs (1) and (2) shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials.
 (c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the plight of vulnerable and persecuted religious groups.
 (d)Genocide determinationNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant United States Government agencies and representatives from United States civil society, shall submit to the appropriate congressional committees determinations on whether the ongoing violence against Christians in the Middle East by Islamic extremists or against the Rohingya people in Burma by Buddhist extremists constitutes genocide, as defined in section 1091 of title 18, United States Code: Provided, That if the Secretary of State makes a determination that such violence constitutes genocide, the Secretary shall concurrently submit to the appropriate congressional committees a strategy for addressing such genocide.
 (e)Designation of non-State entitiesThe President shall, concurrent with the annual review required by section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)), identify any non-state entities that have engaged in significant violations of religious freedom, and designate each such entity as a non-state entity of particular concern for religious freedom: Provided, That whenever the President designates a non-state entity as a non-state entity of particular concern for religious freedom under this paragraph, the President shall, as soon as practicable after the designation is made, submit a report to the appropriate congressional committees detailing the reasons for such designation.
 (f)ReportNot later than September 30, 2016, the Secretary of State, in consultation with the Broadcasting Board of Governors and the Administrator of the United States Agency for International Development, shall submit a report to the appropriate congressional committees detailing, by account, agency, and on a country-by-country basis, funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for the previous 5 fiscal years for international religious freedom programs; protection and investigation programs regarding vulnerable and persecuted religious minorities; humanitarian and relief assistance for such minorities; and international broadcasting regarding religious freedom.
				special
	 provisions
			7034.(a)Victims of war, displaced children, and
 displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law.
				(b)Law Enforcement and Security
 (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers.
 (2)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries undergoing democratic transition.
 (3)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.
 (4)Forensic assistanceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $4,000,000 shall be made available for forensic assistance relating to the exhumation of mass graves and identification of victims of war crimes and crimes against humanity, including in Sri Lanka, Central America, Peru, Colombia, and Africa, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
 (5)International prisons conditionsSection 7065 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.
 (6)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.
 (7)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2015, by country and purpose of assistance, under the headings Nonproliferation, Anti-terrorism, Demining and Related Programs (for Anti-terrorism Programs), Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program, as well as excess defense articles provided.
 (8)Leahy vetting report(A)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 during the preceding fiscal year, including:
 (i)the total number of cases submitted, approved, suspended, or rejected for human rights reasons; and (ii)for cases rejected for human rights reasons, a description of the steps taken to encourage and assist a foreign government in bringing such individuals responsible to justice, in accordance with section 620M(c) of the Foreign Assistance Act of 1961.
 (B)The report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.
 (9)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act as a major non-NATO ally, excluding Egypt.
 (c)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development (USAID), from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law.
				(d)Directives and authorities
 (1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.).
 (2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations.
 (3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic and Consular Programs, up to $500,000 may be made available for grants pursuant to section 504 of Public Law 95–426 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force.
 (4)Extension of legal protectionSection 7041(a)(2)(C)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 and thereafter as if part of this Act.
 (5)Conditions on authorityThe authorities provided for under the headings Program Account, Administrative Expenses, and Receipts Collected for the Export-Import Bank of the United States under title VI of this Act shall not be construed or interpreted to extend the date specified in section 7 of the Export-Import Bank Act of 1945 (Public Law 79–173).
					(6)Modification of life insurance supplemental applicable to those killed in terrorist attacks
 (A)Section 415(a) of the Foreign Service Act of 1980 (22 U.S.C. 3975(a)) is amended by striking a payment from the United States in an amount that, when added to the amount of the employee’s employer-provided group life insurance policy coverage (if any), equals $400,000 and inserting a special payment of $400,000, which shall be in addition to any employer provided life insurance policy coverage.
 (B)The insurance benefit under section 415 of the Foreign Service Act of 1980 (22 U.S.C. 3975), as amended by subparagraph (A), shall be applicable to eligible employees who die as a result of injuries sustained while on duty abroad because of an act of terrorism, as defined in section 140(d) of the Foreign Relations Authorization Act, Fiscal Years 1998 and 1999 (22 U.S.C. 2656f(d)), anytime on or after April 18, 1983.
 (7)AuthorityFunds appropriated by this Act may be made available in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980, except that foreign citizens and foreign private entities may be eligible notwithstanding section 24(g)(3) of such Act.
 (e)Partner VettingFunds appropriated by this Act or in titles I through IV of prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be used by the Secretary of State and the USAID Administrator, as appropriate, to support the continued implementation of the Partner Vetting System (PVS) pilot program: Provided, That the Secretary of State and the USAID Administrator shall jointly submit a report to the Committees on Appropriations, not later than 30 days after completion of the pilot program, on the estimated timeline and criteria for evaluating the PVS pilot program for possible expansion: Provided further, That such report shall include the requirements specified in the report accompanying this Act: Provided further, That after completion of the pilot program the Department of State and USAID may not proceed with implementation of a PVS program until the Secretary of State and USAID Administrator, following the submission of the report required by the previous proviso, consult with the Committees on Appropriations on the results and findings of the pilot program, and review such results and findings with appropriate representatives from civil society.
 (f)ContingenciesDuring fiscal year 2016, the President may use up to $150,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law.
 (g)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection.
				(h)Reports
 RepealedSection 10(b) of Public Law 109–446; section 4 of Public Law 107–243; section 616(c) of Public Law 105–277; section 620C(c) of Public Law 87–195; and section 303 of title 22, United States Code, are hereby repealed.
				(i)Transfers for
 Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2016, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred.
				(j)Protections and Remedies for Employees of
 Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.
				(k)Extension of authorities
 (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2016 for September 30, 2010.
 (2)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2016, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations.
 (3)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2016.
 (4)Foreign service officer annuitant waiverSection 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September 30, 2016 for October 1, 2010 in paragraph (2).
 (5)Department of state civil service annuitant waiverSection 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting September 30, 2016 for October 1, 2010 in paragraph (2).
 (6)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2016 for October 1, 2010 in subparagraph (B).
 (7)Overseas pay comparability and limitation(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in effect through September 30, 2016.
 (B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.
 (8)Alien statusThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended—
 (A)In section 599D (8 U.S.C. 1157 note)—
 (i)in subsection (b)(3), by striking and 2015 and inserting 2015, and 2016; and
 (ii)in subsection (e), by striking 2015 each place it appears and inserting 2016; and
 (B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2015 and inserting 2016.
 (9)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2016.
					(l)Department of
 state working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the activities and in the amounts justified in the President’s fiscal year 2016 budget: Provided, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the component’s purpose and authorities: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service.
 (m)Humanitarian assistanceFunds appropriated by this Act that are available for monitoring and evaluation of assistance under the headings International Disaster Assistance and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall conduct regular oversight to ensure that such feedback is collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance, and require such partners that receive funds under such headings to establish procedures for collecting and responding to such feedback.
				(n)HIV/AIDS
 Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund.
				(o)Loan guarantees
		and enterprise funds
 (1)Loan GuaranteesFunds appropriated under the heading Economic Support Fund only in title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Jordan, Ukraine, and Tunisia, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.
 (2)Enterprise FundsFunds appropriated under the heading Economic Support Fund in this Act may be made available to establish and operate one or more enterprise funds for Egypt and Tunisia, notwithstanding any other provision of law, and following consultation with the Committees on Appropriations: Provided, That the first, third and fifth provisos under section 7041(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act under the heading Economic Support Fund for an enterprise fund or funds to the same extent and in the same manner as such provision of law applied to funds made available under such section (except that the clause excluding subsection (d)(3) of section 201 of the SEED Act shall not apply): Provided further, That the authority of any such enterprise fund or funds to provide assistance shall cease to be effective on December 31, 2026.
 (3)Consultation and NotificationFunds made available by this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (p)Assessment of indirect costsNot later than 90 days after enactment of this Act and following consultation with the Committees on Appropriations, the Secretary of State and the Administrator of the United States Agency for International Development (USAID) shall submit to such Committees an assessment of the effectiveness of current policies and procedures in ensuring that payments for indirect costs, including for negotiated indirect cost rate agreements (NICRA), are reasonable and comply with the Federal Acquisition Regulations (FAR), as applicable, and title 2, part 200 of the Code of Federal Regulations (CFR); an assessment of potential benefits of setting a cap on such indirect costs to ensure the cost-effective use of appropriated funds; a plan to revise such policies and procedures to comply with the FAR and CFR and ensure that indirect costs are reasonable; and a timeline for implementing such plan.
 (q)Small grants and Entities(1)Of the funds appropriated by this Act under the headings “Development Assistance” and “Economic Support Fund”, not less than $45,000,000 shall be made available to conduct, and pursuant to the authorities of, the Small Grants Program established by section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2020.
 (2)Not later than 45 days after enactment of this Act, the Administrator of the United States Agency for International Development (USAID) shall post on the USAID Web site detailed information describing the process by which small nongovernmental organizations, educational institutions, and other small entities seeking funding from USAID for unsolicited proposals through grants, cooperative agreements, and other assistance mechanism and agreements, can apply for such funding: Provided, That the USAID Administrator should ensure that each bureau, office, and overseas mission has authority to approve, and sufficient funds to implement, such grants or other agreements that meet appropriate criteria for unsolicited proposals.
 (3)Section 7080 of Public Law 113–235 is amended as follows: (A)in subsections (b) and (c), strike Grants, and insert Awards;
 (B)in subsection (c)(1), delete or after proposals;; (C)in subsection (c)(2) delete the period after process, and insert ; or;
 (D)after subsection (c)(2), insert (3) as otherwise allowable under Federal Acquisition Regulations and USAID procurement policies.; and (E)in subsection (e)(3), strike 12, and insert 20, and strike administrative and oversight expenses associated with managing and insert administrative expenses, and other necessary support associated with managing and strengthening.
 (4)For the purposes of section 7080 of Public Law 113–235, eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 in USAID funding over the previous five years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility.
					(r)Definitions
 (1)Unless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees shall mean the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives.
 (2)Unless otherwise defined in this Act, for purposes of this Act the term funds appropriated in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall mean funds that remain available for obligation, and have not expired.
 (3)For the purposes of this Act international financial institutions shall mean the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency.
 (4)For purposes of this Act, the term countering violent extremism shall be defined as non-coercive interventions aimed directly at reducing public support for non-state entities that engage in terrorist activities.
 (5)For purposes of this Act, the term best practices for the protection of whistleblowers means practices that are implemented consistent with terms specified in international conventions or adopted by international organizations such as the Organization of Economic Cooperation and Development and the Organization of American States.
 (6)Any reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan.
					Arab league boycott of
	 israel
 7035.It is the sense of Congress that—
 (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;
 (2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded;
 (3)all Arab League states should normalize relations with their neighbor Israel;
 (4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and
 (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.
				Palestinian
	 statehood
 7036.(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that—
 (1)the governing entity of a new Palestinian state—
 (A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and
 (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and
 (2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include—
 (A)termination of all claims or states of belligerency;
 (B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones;
 (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;
 (D)freedom of navigation through international waterways in the area; and
 (E)a framework for achieving a just settlement of the refugee problem.
 (b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance.
 (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so.
 (d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).
				Restrictions concerning the palestinian
	 authority
 7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.
				Prohibition on assistance to the
	 palestinian broadcasting corporation
 7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.
				assistance for the west bank and
	 gaza
 7039.(a)OversightFor fiscal year 2016, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza.
 (b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity.
				(c)Prohibition
 (1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism.
 (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks.
					(d)Audits by the United States agency for international development
 (1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section.
 (2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes.
 (e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2016 under the heading Economic Support Fund, and such audit shall address—
 (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and
 (2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures.
 (f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.
 (g)ReportNot later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13).
				Limitation on assistance for the
	 palestinian authority
 7040.(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority.
 (b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States.
				(c)Period of application of
 waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.
 (d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure.
 (e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel.
				(f)Prohibition to Hamas and the Palestine
		Liberation Organization
 (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence.
 (2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended.
 (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection.
 (4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.
 (5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.
					Middle east and north
	 africa
			7041.(a)Egypt
 (1)Certification and reportFunds appropriated by this Act that are available for assistance for the Government of Egypt may only be made available if the Secretary of State certifies and reports to the Committees on Appropriations that such government is—
 (A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty.
						(2)Economic support fund
 (A)Funding and limitationOf the funds appropriated by this Act under the heading Economic Support Fund, up to $150,000,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships at not-for-profit institutions for Egyptian students with high financial needs: Provided, That such funds may be made available for education and economic growth programs notwithstanding any provision of law restricting assistance for Egypt, and following prior consultation with the Committees on Appropriations: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms.
 (B)WithholdingThe Secretary of State shall withhold from obligation an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012.
						(3)Foreign military financing program
 (A)Democracy and human rights certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $1,300,000,000, to remain available until September 30, 2017, may be made available for assistance for Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt—
 (i)is taking effective steps to advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes;
 (ii)is implementing reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations and the media to function without interference;
 (iii)has released all political prisoners and is providing detainees with due process of law; and (iv)is conducting credible investigations and prosecutions of the use of excessive force by security forces:
							Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of
			 New York, following consultation with the Committees on Appropriations:  Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by
			 this Act under such heading for counterterrorism, border security, and
			 nonproliferation programs for Egypt, and for development programs in the
			 Sinai, which may be made available notwithstanding any provision of law
 restricting assistance for Egypt.(B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) or any provision of law restricting assistance for Egypt if the Secretary of State determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met.
						(4)Oversight and clarification
 (A)The Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Egypt.
 (B)Notwithstanding any provision of this subsection, section 620M of the Foreign Assistance Act of 1961 shall apply to funds made available by this subsection for assistance for Egypt.
						(b)Iran
					(1)Nuclear weapons and human rights
 (A)The terms and conditions of paragraphs (1) and (2) of section 7041(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016 as if part of this Act.
 (B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $32,000,000 shall be made available for democracy programs for Iran: Provided, That such funds shall be the responsibility of the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
						(2)Reports
 (A)The reporting requirements in section 7043(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2016 as if part of this Act: Provided, That the date in subsection (c)(1) shall be deemed to be September 30, 2016.
 (B)The Secretary of State shall submit to the appropriate congressional committees, not later than 30 days after enactment of this Act and at the end of each 30-day period thereafter until September 30, 2016, a report on the implementation of the Joint Plan of Action between the P5+1 and the Government of Iran concluded on November 24, 2013, and any extension of or successor to that agreement, which may be submitted in classified form if necessary.
						(c)Iraq
 (1)PurposesFunds appropriated by this Act may be made available for assistance for Iraq to promote governance, security, and internal and regional stability, including in Kurdistan and other areas impacted by the conflict in Syria, and among Iraq’s religious and ethnic minority populations.
 (2)LimitationNone of the funds appropriated by this Act may be made available for construction, rehabilitation, or other improvements to United States diplomatic facilities in Iraq on property for which no land-use agreement has been entered into by the Governments of the United States and Iraq: Provided, That the restrictions in this paragraph shall not apply if such funds are necessary to protect United States diplomatic facilities or the security, health, and welfare of United States personnel.
 (3)Kurdistan Regional Governments Security ServicesFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Iraq should be made available to enhance the capacity of Kurdistan Regional Government security services and for security programs in Kurdistan to address requirements arising from the violence in Syria and Iraq: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating such funds.
					(d)Jordan
 (1)Memorandum of understanding on strategic partnershipOf the funds appropriated by this Act under the headings Economic Support Fund and Foreign Military Financing Program, not less than $1,000,000,000 shall be made available for assistance for Jordan, consistent with the Memorandum of Understanding on Strategic Partnership between the Hashemite Kingdom of Jordan and the United States, signed on March 2, 2015.
					(2)Additional assistance
 (A)Response to the syrian crisisIn addition to amounts made available in paragraph (1), funds appropriated by this Act shall be made available for programs to implement the Jordan Response Plan 2015 for the Syria Crisis, including assistance for host communities in Jordan: Provided, That not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing the United States and other donor contributions to such Plan.
 (B)Budget supportIn addition to amounts made available in paragraphs (1), 2(A), and 2(C), of the funds appropriated by this Act under the heading Economic Support Fund, not less than $75,000,000 shall be made available for budget support for the Government of Jordan: Provided, That of the funds appropriated by this Act for assistance for Jordan, not less than $204,000,000 shall be made available for budget support for the Government of Jordan.
 (C)Water sector supportIn addition to amounts made available in paragraphs (1), (2)(A), and (2)(B), of the funds appropriated by this Act, $100,000,000 shall be made available for water sector support for Jordan: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating such funds.
						(e)Lebanon
 (1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act.
 (2)Consultation requirementFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees.
 (3)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note).
 (4)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a detailed spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2016: Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment.
					(f)Libya
 (1)FundingOf the funds appropriated by titles III and IV of this Act, not less than $20,000,000 shall be made available for assistance for Libya for programs to strengthen governing institutions, improve border security, and promote democracy and stability in Libya, and for activities to address the humanitarian needs of the people of Libya.
					(2)Limitations
 (A)Cooperation on the september 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities.
 (B)Infrastructure projectsThe limitation on the uses of funds in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to funds appropriated by this Act that are made available for assistance for Libya.
 (3)Certification requirementPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Libya.
					(g)Morocco
 (1) Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds.
 (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2016.
					(h)Syria
 (1)Non-lethal assistanceOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations, not less than $175,000,000 shall be made available, notwithstanding any other provision of law, for non-lethal assistance for programs to address the needs of civilians affected by conflict in Syria, and for programs that seek to—
 (A)establish governance in Syria that is representative, inclusive, and accountable;
 (B)expand the role of women in negotiations to end the violence and in any political transition in Syria;
 (C)develop and implement political processes that are democratic, transparent, and adhere to the rule of law;
 (D)further the legitimacy of the Syrian opposition through cross-border programs;
 (E)develop civil society and an independent media in Syria;
 (F)promote economic development in Syria;
 (G)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations;
 (H)counter extremist ideologies;
 (I)assist Syrian refugees whose education has been interrupted by the ongoing conflict to complete higher education requirements at regional academic institutions; and
 (J)assist vulnerable populations in Syria and in neighboring countries. (2)Syrian organizations and strategy updateFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection shall be made available for a program to strengthen the capability of Syrian diaspora-led organizations and local Syrian civil society organizations to address the immediate and long-term needs of the Syrian people inside Syria in a manner that supports the sustainability of such organizations in implementing Syrian-led humanitarian and development programs and the comprehensive strategy required in section 7041(i)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76): Provided further, That not later than 30 days after enactment of this Act, and prior to the initial obligation of funds, the Secretary of State shall submit an update to such strategy to the Committees on Appropriations, in classified form if necessary.
 (3)Monitoring and oversightPrior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria: Provided, That the Secretary of State shall promptly inform the appropriate congressional committees of each significant instance in which assistance provided pursuant to the authority of this subsection has been compromised, to include the type and amount of assistance affected, a description of the incident and parties involved, and an explanation of the Department of State response.
 (4)ConsultationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees.
					(i)West bank and
		gaza
					(1)Report on
 assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to—
 (A)advance Middle East peace;
 (B)improve security in the region;
 (C)continue support for transparent and accountable government institutions;
 (D)promote a private sector economy; or
 (E)address urgent humanitarian needs.
						(2)Limitations
 (A)(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act—
 (I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or
 (II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.
 (ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace.
 (B)(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act—
 (I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and
 (II)taken any action with respect to the ICC that is intended to influence a determination by the ICC to initiate a judicially authorized investigation, or to actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.
 (ii)Not less than 90 days after the President is unable to make the certification and report pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised.
 (iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.
 (3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year: Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2016 prior to the obligation of funds for the Palestinian Authority.
 (4)Security reportThe reporting requirements contained in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority.
					africa
			7042.(a)Ethiopia
					(1)Forced evictions
 (A)Funds appropriated by this Act for assistance for Ethiopia may not be made available for any activity that involves forced evictions.
 (B)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against financing for any activity that involves forced evictions.
 (2)Consultation requirementPrograms and activities to improve livelihoods shall include prior consultation with, and the participation of, affected communities, including in the South Omo and Gambella regions.
 (3)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Ethiopia may only be made available for border security and counter terrorism programs, support for international peacekeeping efforts, and assistance for the Ethiopian Defense Command and Staff College.
 (b)Lake chad basin countriesFunds appropriated by this Act shall be made available for democracy programs in Cameroon, Chad, Niger, and Nigeria, consistent with the requirements of section 7073 of this Act and following consultation with the Committees on Appropriations: Provided, That such programs should protect freedoms of expression, association and religion, including for journalists, civil society, and opposition political parties, and should be used to assist the governments of such countries to strengthen accountability and the rule of law, including within the security forces.
				(c)Programs in
		africa
 (1)Of the funds appropriated by this Act under the headings Global Health Programs and Economic Support Fund, not less than $7,000,000 shall be made available for the purposes of section 7042(g)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
 (2)Of the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $8,000,000 shall be made available for the purposes of section 7042(g)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
 (3)Funds made available under paragraphs (1) and (2) shall be programmed in a manner that leverages a United States Government-wide approach to addressing shared challenges and mutually beneficial opportunities, and shall be the responsibility of United States Chiefs of Mission in countries in Africa seeking enhanced partnerships with the United States in areas of trade, investment, development, health, and security.
					(d)South Sudan
 (1)Funds appropriated by this Act that are made available for assistance for South Sudan should— (A)be prioritized for programs that respond to humanitarian needs and the delivery of basic services and to mitigate conflict and promote stability, including to address protection needs and prevent and respond to gender-based violence;
 (B)support programs that build resilience of communities to address food insecurity, maintain educational opportunities, and enhance local governance;
 (C)be used to advance democracy, including support for civil society, independent media, and other means to strengthen the rule of law;
 (D)support the transparent and sustainable management of natural resources by assisting the Government of South Sudan in conducting regular audits of financial accounts, including revenues from oil and gas, and the timely public disclosure of such audits; and
 (E)support the professionalization of security forces, including human rights and accountability to civilian authorities.
 (2)None of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan may be made available until the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps to—
 (A)end hostilities and pursue good faith negotiations for a political settlement of the internal conflict;
 (B)provide access for humanitarian organizations; (C)end the recruitment and use of child soldiers;
 (D)protect freedoms of expression, association, and assembly; (E)reduce corruption related to the extraction and sale of oil and gas; and
 (F)establish democratic institutions, including accountable military and police forces under civilian authority.
 (3)The limitation of paragraph (2) shall not apply to— (A)humanitarian assistance;
 (B)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and
 (C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA) and mutual arrangements related to the CPA.
						(e)Sudan
 (1)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan.
 (2)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements.
 (3)The limitations of paragraphs (1) and (2) shall not apply to—
 (A)humanitarian assistance;
 (B)assistance for democracy programs; (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and
 (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA), mutual arrangements related to post-referendum issues associated with the CPA, or any other internationally recognized viable peace agreement in Sudan.
						(f)Victims of violence and violent extremist groups
 (1)Funds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria shall be made available for assistance for women and girls who are targeted by the terrorist organization Boko Haram, consistent with the provisions of section 7059 of this Act, and in consultation with the governments of such countries.
 (2)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs and activities in areas affected by the Lord’s Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army and Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers.
 (3)Funds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity.
					(g)Zimbabwe
 (1)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly.
 (2)None of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.
					East Asia and the
	 Pacific
			7043.(a)Asia rebalancing
 initiativeExcept for paragraphs (1)(C), (4), (5)(B) and (C), and 6(B), section 7043(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.
				(b)Burma
 (1)Free and fair national electionsNotwithstanding any provision of this subsection, of the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for Burma, $15,000,000 shall be withheld from obligation until the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Burma, including the armed forces, is—
 (A)furthering democratic reforms in an inclusive and transparent manner that includes the participation of civil society, opposition political parties, and parliament;
 (B)taking effective steps to hold free and fair elections consistent with internationally recognized standards for democratic elections, including those identified by the National League for Democracy in its January 13, 2015 statement on elections;
 (C)supporting the independence of the Union Election Commission, and refraining from using official resources for electioneering;
 (D)promoting and protecting human rights, particularly for Rohingya, Kachin, and other religious and ethnic groups;
 (E)releasing all political prisoners; and (F)fulfilling international commitments and reform pledges outlined in Myanmar President Office Press Release No. 2/2012.
 (2)Bilateral economic assistance(A)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees.
 (B)Funds appropriated under title III of this Act for assistance for Burma— (i)may not be made available for budget support for the Government of Burma;
 (ii)shall be provided to strengthen civil society organizations in Burma, including as core support for such organizations;
 (iii)shall be made available for the implementation of the democracy and human rights strategy required by section 7043(b)(3)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76);
 (iv)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance;
 (v)shall be made available for programs to promote ethnic and religious tolerance, including in Rakhine and Kachin states;
 (vi)may not be made available to any successor or affiliated organization of the State Peace and Development Council (SPDC) controlled by former SPDC members that promotes the repressive policies of the SPDC, or to any individual or organization credibly alleged to have committed gross violations or human rights, including against Rohingya and other minority groups; and
 (vii)may be made available for programs administrated by the Office of Transition Initiatives, United States Agency for International Development (USAID), or ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose.
 (3)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma:Provided, That if the Secretary of State makes the certification and report required in paragraph (1), the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees.
 (4)Multilateral assistanceThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Burma only if such projects—
 (A)promote accountability and transparency, including on-site monitoring throughout the life of the project;
 (B)are developed and carried out in accordance with best practices regarding environmental conservation; social and cultural protection and empowerment of local populations, particularly ethnic nationalities; and extraction of resources;
 (C)do not promote the displacement of local populations without appropriate consultation, harm mitigation and compensation, and do not provide incentives for, or facilitate, the forced migration of indigenous communities; and
 (D)do not partner with or otherwise involve military-owned enterprises or state-owned enterprises associated with the military.
 (5)AssessmentNot later than 180 days after enactment of this Act, the Comptroller General of the United States shall initiate an assessment of democracy programs in Burma conducted by the Department of State and USAID, including the strategy for such programs, and programmatic implementation and results: Provided, That of the funds appropriated by this Act for assistance for Burma, up to $100,000 shall be made available to the Comptroller for such assessment.
					(6)Programs, position, and responsibilities
 (A)Any new program or activity in Burma initiated in fiscal year 2016 shall be subject to prior consultation with the appropriate congressional committees.
 (B)Section 7043(b)(7) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.
 (C)The United States Chief of Mission in Burma, in consultation with the Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be responsible for democracy programs in Burma.
						(c)Cambodia
 (1)Democracy programsOf the funds appropriated under title III of this Act, not less than $19,750,000 shall be made available for democracy programs in Cambodia, including to promote Internet freedom: Provided, That the decisions on the uses of such funds shall be the responsibility of the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, in consultation with the United States Chief of Mission in Cambodia.
 (2)Khmer rouge research and education programsNone of the funds appropriated by this Act may be made available for a United States contribution to the Extraordinary Chambers in the Court of Cambodia (ECCC): Provided, That funds made available by this Act for democracy programs in Cambodia shall be made available for research and education programs associated with the Khmer Rouge genocide in Cambodia: Provided further, That the Secretary of State shall continue to consult with the Principal Donors Group on reimbursements to the Documentation Center of Cambodia for costs incurred in support of the ECCC.
					(d)North Korea
 (1)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasts into North Korea at levels consistent with the prior fiscal year.
 (2)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance shall be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in the Asia region.
 (3)Database and reportFunds appropriated by this Act under the heading Democracy Fund that are made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, shall be made available to maintain a database of prisons and gulags in North Korea, in accordance with section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76): Provided, That not later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations describing the sources of information and format of such database.
 (4)Limitation on use of fundsNone of the funds appropriated by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (e)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.
 (2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.
 (3)Programs to promote and strengthen transparency, accountability, and civic advocacyOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for democracy and environment programs for the PRC: Provided, That the strategic objective of such programs shall be to promote and strengthen transparency, accountability, and civic advocacy at the grassroots and national levels in the PRC: Provided further, That none of such funds may be made available for assistance for the Government of the PRC.
 (4)Counter influence programsFunds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the influence of the PRC, in accordance with the strategy required by section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76), following consultation with the Committees on Appropriations.
 (5)Cost-matching requirementSection 7032(f) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2016 as if part of this Act.
 (6)Hong kong reportNot later than 90 days after the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees the report required under section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731): Provided, That such report shall be made publicly available on the Department of State Web site.
					(f)Tibet
 (1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring.
 (2)Programs for tibetan communitiesNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund$8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China.
 (3)Of the funds appropriated by this Act under the heading, Economic Support Fund not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in paragraph (2) for programs inside Tibet.
					(g)Vietnam
 (1)Dioxin remediationOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $25,000,000 shall be made available for remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes.
 (2)Health and disability programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $7,000,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and otherwise contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment and/or cognitive or developmental disabilities.
					South and Central Asia
	 
			7044.(a)Afghanistan
					(1)Diplomatic operations
 (A)FacilitiesFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Embassy Security, Construction, and Maintenance, and Operating Expenses that are available for construction and renovation of United States Government facilities in Afghanistan may not be made available if the purpose is to accommodate Federal employee positions or to expand aviation facilities or assets above those notified by the Department of State and the United States Agency for International Development (USAID) to the Committees on Appropriations, or contractors in addition to those in place on the date of enactment of this Act: Provided, That the limitations in this paragraph shall not apply if funds are necessary to implement plans for accommodating other United States Government agencies under Chief of Mission authority per section 3927 of title 22, United States Code, or to protect such facilities or the security, health, and welfare of United States Government personnel.
						(B)Personnel and offices reports
 (i)Not later than 30 days after enactment of this Act and every 120 days thereafter until September 30, 2016, the Secretary of State shall submit a report, in classified form if necessary, to the appropriate congressional committees detailing by agency the number of personnel present in Afghanistan under Chief of Mission authority per section 3927 of title 22, United States Code, at the end of the 120 day period preceding the submission of such report: Provided, That such report shall also include the number of locally employed staff and contractors supporting United States Embassy operations in Afghanistan during the reporting period.
 (ii)Not later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit to the appropriate congressional committees transition plans for the Office of the Special Representative for Afghanistan and Pakistan, Department of State, and the Office of Afghanistan and Pakistan Affairs, USAID, respectively: Provided, That such plans shall include a timeline, estimated costs, and the personnel requirements for the merger of such offices into the relevant bureaus and offices of the Department of State and USAID.
							(2)Assistance and conditions
 (A)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be made available for assistance for Afghanistan: Provided, That such funds may not be obligated for any program, project, or activity that— (i)includes the participation of any Afghan individual or organization that the Secretary of State determines to be involved in corrupt practices or violation of human rights;
 (ii)cannot be sustained, as appropriate, by the Government of Afghanistan or other Afghan entity; (iii)is inaccessible for the purposes of conducting regular oversight in accordance with applicable Federal statutes and regulations; and
 (iv)initiates any new, major infrastructure development. (B)Certification and reportPrior to the initial obligation of funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the Government of Afghanistan, the Secretary of State shall certify and report to the Committees on Appropriations that the Government of the United States, after consultation with the Government of Afghanistan, has established—
 (i)goals and benchmarks for the specific uses of such funds; (ii)conditions that increase the transparency and accountability of the Government of Afghanistan for funds obligated under the New Development Partnership;
 (iii)monitoring and oversight frameworks in accordance with all applicable audit policies of the Department of State and USAID; and
 (iv)processes for the public reporting of the Government of Afghanistan’s national budget, including revenues and expenditures.
 (C)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of subparagraph (B) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of subparagraph (B) has not been met.
 (D)ProgramsFunds appropriated by this Act that are made available for assistance for Afghanistan shall be made available in the following manner—
 (i)not less than $50,000,000 shall be made available for rule of law programs, the decisions for which shall be the responsibility of the Chief of Mission, in consultation with other appropriate United States Government officials in Afghanistan;
 (ii)funds may be made available for an endowment to empower women and girls, and shall be made available for programs that protect the rights of women and promote the political and economic empowerment of women, including their meaningful inclusion in political processes: Provided, That such assistance to promote economic empowerment of women shall made available as grants to Afghan and international organizations, to the maximum extent practicable;
 (iii)funds shall be made available for programs in Central and South Asia to expand linkages between Afghanistan and countries in the region, subject to the regular notification procedures of the Committees on Appropriations; and
 (iv)funds may be made available to assist the Government of Afghanistan to increase revenue collection and expenditure.
							(3)Reporting requirements
 (A)Goals and benchmarksNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the goals and benchmarks required in clause (2)(B)(i): Provided, That not later than 6 months after the submission of such report and every 6 months thereafter until September 30, 2017, the Secretary of State shall submit a report to such committees on the status of achieving such goals and benchmarks: Provided further, That the Secretary of State should suspend assistance for the Government of Afghanistan if any report required by this paragraph indicates that Afghanistan is failing to make measurable progress in meeting such goals and benchmarks.
 (B)Corruption and criminal prosecutionsNot later than 180 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing steps taken by the Government of Afghanistan to combat corruption and prosecute individuals alleged to be involved in illegal activities in Afghanistan.
						(4)Authorities
 (A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available—
 (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; and
 (ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including as a United States contribution to the Afghanistan Reconstruction Trust Fund and an internationally managed fund for such purposes, subject to the regular notification procedures of the Committees on Appropriations.
 (B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012, (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan.
 (C)Section 1102(c) of the Supplemental Appropriations Act, 2009 (title XI of Public Law 111–32) shall continue in effect during fiscal year 2016 as if part of this Act.
 (b)BangladeshFunds appropriated by this Act under the heading Development Assistance that are made available for assistance for Bangladesh shall be made available for programs to improve labor conditions by strengthening the capacity of independent workers’ organizations in Bangladesh’s readymade garment, shrimp, and fish export sectors.
				(c)Nepal
 (1)Bilateral economic assistanceOf the funds appropriated by this Act under titles III and IX, not less than $150,000,000 shall be made available for assistance for Nepal for earthquake relief, recovery, and reconstruction programs: Provided, That such amounts shall be in addition to funds made available by this Act for development and democracy programs in Nepal: Provided further, That funds made available for earthquake relief, recovery, and reconstruction programs should—
 (A)target affected communities on an equitable basis; (B)promote political reforms, as appropriate, including to strengthen institutions and constitutional processes; and
 (C)include sufficient oversight mechanisms, to include the participation of civil society organizations.
						(2)Foreign military financing program
 (A)Funds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That any additional uses of such funds may only be made available if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the law of war, and the Nepal army is cooperating fully with civilian judicial authorities on such efforts.
 (B)Of the funds appropriated under titles IV and VIII of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Foreign Military Financing Program for assistance for Pakistan, up to $36,000,000 may be made available for the purchase and operation of aircraft for the Government of Nepal for the purposes of disaster response and preparedness: Provided, That such funds shall be subject to prior consultation with the Committees on Appropriations.
						(d)Pakistan
 (1)Certification RequirementNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Pakistan is—
 (A)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign terrorist organizations, including taking effective steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries;
 (B)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan;
 (C)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs;
 (D)preventing the proliferation of nuclear-related material and expertise;
 (E)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and
 (F)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict.
 (2)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the certification requirement of paragraph (1) if the Secretary of State determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any part of the certification requirement of paragraph (1) has not been met.
					(3)Assistance
 (A)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan.
 (B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture IEDs, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers.
 (C)Funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).
 (D)Funds appropriated by this Act under titles III and IV for assistance for Pakistan may be made available notwithstanding any other provision of law, except for this subsection and section 620M of the Foreign Assistance Act of 1961.
 (E)Of the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden.
 (4)Scholarships for womenFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Pakistan shall be made available to increase the number of scholarships for women under the Merit and Needs-Based Scholarship Program during fiscal year 2016: Provided, That not less than 50 percent of the scholarships available under such Program should be awarded to Pakistani women.
					(5)Reports
 (A)(i)The spend plan required by section 7076 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding combating poverty and furthering development in Pakistan, countering extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: Provided, That such benchmarks may incorporate those required in title III of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8441 et seq.), as appropriate: Provided further, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2017, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in such plan.
 (ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by clause (i) indicates that Pakistan is failing to make measurable progress in meeting such goals or benchmarks.
 (B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives.
 (6)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan.
					(e)Sri Lanka
 (1)Bilateral economic assistanceOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $40,417,000 shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons.
 (2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is—
 (A)addressing the underlying causes of conflict in Sri Lanka; and (B)increasing accountability and transparency in governance.
 (3)International security assistanceNone of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Sri Lanka: Provided, That funds appropriated by this Act under the heading International Military Education and Training may only be made available for training related to international peacekeeping operations and expanded IMET: Provided further, That funds appropriated by this Act under the heading Peacekeeping Operations may only be made available for training related to international peacekeeping operations.
					(f)Regional programs
 (1)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries.
 (2)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Assistance for Europe, Eurasia and Central Asia that are available for assistance for countries in South and Central Asia shall be made available to enhance the recruitment, retention, and professionalism of women in the judiciary, police, and other security forces, of which $5,000,000 shall be made available for such purposes in Pakistan.
					western
	 hemisphere
			7045.(a)Support for the plan of the alliance for prosperity in the northern triangle of central america
 (1)AssistanceSubject to the requirements of this subsection, funds appropriated by this Act shall be made available to support implementation of the Plan of the Alliance for Prosperity in the Northern Triangle of Central America (the Plan), established by the governments of El Salvador, Guatemala, and Honduras in cooperation with the Inter-American Bank, through the United States Strategy (the Strategy) for Engagement in Central America, only as follows—
 (A)up to $13,000,000 may be made available under the heading Global Health Programs for assistance for Guatemala; (B)up to $347,190,000 may be made available under the heading Development Assistance, including for assistance for Nicaragua;
 (C)up to $138,500,000 may be made available under the heading “Economic Support Fund; (D)up to $155,000,000 may be made available under the heading International Narcotics Control and Law Enforcement, including for the Central America Regional Security Initiative;
 (E)up to $500,000 may be made available under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs for assistance for Panama; (F)up to $3,907,000 may be made available under the heading International Military Education and Training, including for assistance for Belize, Costa Rica, and Panama;
 (G)up to $15,225,000 may be made available under the heading Foreign Military Financing Program, including for assistance for Belize, Costa Rica, and Panama; and (H)up to $2,000,000 may be made available under the heading Overseas Private Investment Corporation for regional programs.
						(2)Pre-obligation conditions
 (A)Prior to the obligation of funds made available pursuant to subparagraph (1), the Secretary of State shall submit to the Committees on Appropriations a multi-year spend plan specifying the proposed uses of such funds in each country and the objectives, indicators, and a timeline to measure progress in implementing the Strategy, which shall include programs to empower local communities and civil society organizations (including indigenous and other marginalized groups) to address the causes of poverty and violence, and the amount made available from prior Acts making appropriations for the Department of State, foreign operations, and related programs for projects and activities related to the Strategy: Provided, That such spend plan shall also include a description of how such assistance will complement and leverage funds allocated by each government, the Inter-American Development Bank, and other donors to implement the Plan.
 (B)Prior to the obligation of 75 percent of such funds for assistance for the central governments of El Salvador, Guatemala, and Honduras, the Secretary shall certify and report to the appropriate congressional committees that such government is taking effective steps to—
 (i)support transparency and combat corruption in coordination with relevant international entities, including reforming bank secrecy laws and strengthening anti-money laundering laws, and with respect to the Government of Guatemala, such steps shall include the approval by the Congress of reforms to the Electoral and Political Parties Law proposed by the Supreme Electoral Tribunal, and the investigation and prosecution by the Public Ministry, the Supreme Court, and the Constitutional Court of government employees and high ranking political appointees credibly alleged to be involved in corruption;
 (ii)establish and implement specific institutional and legal reforms, policies, and programs addressing the causes of poverty, violence, and corruption in such country;
 (iii)create a professional, accountable civilian police force and end the role of the military in internal policing;
 (iv)protect the rights of political opposition parties, journalists, trade unionists, and human rights defenders to operate without interference;
 (v)prosecute and punish in civilian courts members of security forces who violate human rights; (vi)protect and promote democracy, including implementing reforms to protect the independence and improve the professionalism of the judiciary, and cooperating with the Inter-American Commission on Human Rights, the Inter-American Court on Human Rights, and international commissions against impunity, as appropriate;
 (vii)reform tax laws and enforce tax collection, strengthen customs agencies, and match, on at least a dollar-for-dollar basis, the amounts to be expended for the projects and activities funded by this Act in support of the Strategy;
 (viii)resolve commercial disputes in a timely manner, including the confiscation of real property, between United States entities and the governments of such countries;
 (ix)establish an autonomous public accountable entity to oversee, manage, and implement the Plan, similar to management entities established to support Millennium Challenge Corporation Compacts; and
 (x)provide access to all available sources of energy, especially for individuals who lack affordable and reliable electricity.
 (C)Concurrent with the submission of the certification required in paragraph (B), the Secretary of State shall certify and report to the appropriate congressional committees that representatives of local communities and civil society organizations (including indigenous and other marginalized groups) in the respective country are consulted in the design, and participate in the implementation and evaluation of, projects and activities in support of the Strategy that affect them.
 (3)Periodic review and suspension of assistanceNot later than 120 days after enactment of this Act, and every 120 days thereafter until September 30, 2017, the Secretary of State shall review the progress of such governments in meeting the objectives and indicators required in paragraph (2)(B) and shall submit to the appropriate congressional committees a report assessing such progress: Provided, That if the Secretary of State is unable to determine that sufficient progress has been made in meeting the requirements of an objective or indicator, the Secretary shall suspend assistance for programs supporting such objective or indicator, and shall notify such committees in writing of such action: Provided further, That the Secretary may resume funding for such programs only after the Secretary certifies to such committees that corrective measures have been identified and implemented.
 (4)Commercial disputes reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing the economic investment conditions in El Salvador, Guatemala, and Honduras, and an assessment of outstanding commercial disputes, including the confiscation of real property, between United States entities and the governments of such countries.
 (5)Change of governmentThe Secretary of State shall, following a change of government in El Salvador, Guatemala, or Honduras, certify and report to the appropriate congressional committees that any new government has committed to taking the effective steps enumerated in the pre-obligation requirements in paragraph (2): Provided, That if the Secretary is unable to make such a certification in a timely manner, assistance made available under this subsection shall be suspended until such time as the certification can be made.
					(6)Programs and Transfer of funds
 (A)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement for the Central America Regional Security Initiative, not less than $2,000,000 shall be made available, after consultation with the Committees on Appropriations, for a United States contribution to an international commission against impunity in Honduras, if such a commission is established.
 (B)The Department of State and the United States Agency for International Development (USAID) may, following consultation with the appropriate congressional committees, transfer funds made available by this Act under the heading Development Assistance to the Inter-American Development Bank and the Inter-American Foundation for technical and other assistance in support of programs carried out in El Salvador, Guatemala, and Honduras under the Plan.
						(b)Colombia
 (1)Funds appropriated by this Act and made available to the Department of State for assistance for the Government of Colombia may be used to support a unified campaign against narcotics trafficking, organizations designated as Foreign Terrorist Organizations, and other criminal or illegal armed groups, and to take actions to protect human health and welfare in emergency circumstances, including undertaking rescue operations: Provided, That the first through fifth provisos of paragraph (1), and paragraph (3) of section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2016 and shall apply to funds appropriated by this Act and made available for assistance for Colombia as if included in this Act: Provided further, That of the funds appropriated by this Act under the heading Economic Support Fund, not less than $133,000,000 shall be apportioned directly to USAID.
 (2)(A)Of the funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Colombia, 19 percent shall be withheld from obligation unless the Secretary of State certifies and reports to the Committees on Appropriations that—
 (i)cases involving members of the Colombian military who have been credibly alleged to have violated human rights, including through command responsibility, are subject only to civilian jurisdiction, and that the Colombian military is cooperating with civilian authorities in such cases, and no such military officers hold senior positions in the chain of command;
 (ii)the Government of Colombia is upholding its international obligations by prosecuting persons responsible for crimes against humanity, war crimes, and other gross violations of human rights, and is not offering amnesty to such persons; and
 (iii)the Government of Colombia is dismantling illegal armed groups; taking effective steps to protect the rights of human rights defenders, journalists, trade unionists, and other social activists; and respecting the rights and territory of indigenous and Afro-Colombian communities.
 (B)The limitations of this paragraph shall not apply to funds made available under such heading for aviation instruction and maintenance, and maritime security programs.
 (3)The Secretary of State shall consult with the appropriation congressional committees on the uses of assistance for Colombia made available by this Act under such heading for programs that support and further peace talks.
					(c)Cuba
 (1)Democracy programs and transfer authorityOf the funds appropriated by this Act under the heading Economic Support Fund, $15,000,000 shall be made available for democracy programs for Cuba: Provided, That a portion of such funds may be transferred to, and merged with, funds made available by this Act under the heading National Endowment for Democracy, following consultation with the appropriate congressional committees.
 (2)Private entrepreneur programs and limitationOf the funds appropriated by this Act under the heading Economic Support Fund, $5,000,000 shall be made available for programs to support private Cuban entrepreneurs, notwithstanding any other provision of law, except that no such assistance may be provided for the Government of Cuba: Provided, That such funds shall be made available following consultation with the appropriate congressional committees.
					(d)Haiti
 (1)FundingOf the funds appropriated by this Act, not more than $181,413,000 may be made available for assistance for Haiti, as follows—
 (A)up to $129,213,000 under the heading Global Health Programs; (B)up to $45,000,000 under the heading Economic Support Fund;
 (C)up to $6,000,000 under the heading International Narcotics Control and Law Enforcement; and (D)up to $1,200,000 under the heading Foreign Military Financing Program.
 (2)Governance CertificationFunds made available in paragraph (1) may not be made available for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Haiti is—
 (A)holding free and fair parliamentary elections and taking effective steps to seat a new Haitian Parliament;
 (B)strengthening the rule of law in Haiti, including by selecting judges in a transparent manner; respecting the independence of the judiciary; and improving governance through implementation of reforms to increase transparency and accountability;
 (C)combating corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; and
 (D)increasing government revenues, including by implementing tax reforms and through credible tax collection efforts, and increasing expenditures on health care.
 (3)Security CertificationPrior to the initial obligation of funds made available in paragraph (1) under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program, the Secretary of State shall certify and report to the Committees on Appropriations that the Haitian National Police and other intended recipients of such funds that are part of the Government of Haiti are not controlled by, or otherwise under the influence of, any private organization or individual.
 (4)Haitian Coast GuardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.
					(e)Aircraft operations and
 maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be borne by the recipient country.
				prohibition of payments to united nations members
 7046.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.
				War crimes
	 tribunals
 7047.(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.
 (b)Notwithstanding any other provision of law, funds appropriated by this Act may be made available for training, technical assistance, support for victims, law enforcement activity and cooperation, witness protection, and professional services in support of international judicial investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes consistent with section 2015 of the American Servicemembers’ Protection Act, 2002, as amended: Provided, That this subsection shall not apply to nationals of the North Atlantic Treaty Organization (NATO) and major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961.
				UNITED
	 NATIONS
			7048.(a)Transparency and
		accountability
 (1)Of the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State reports to the Committees on Appropriations that the organization, department, or agency is—
 (A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; and
 (B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for—
 (i)protection against retaliation for internal and lawful public disclosures;
 (ii)legal burdens of proof; (iii)statutes of limitation for reporting retaliation;
 (iv)access to independent adjudicative bodies, including external arbitration; and
 (v)results that eliminate the effects of proven retaliation.
 (2)The restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis.
					(b)Restrictions on
		United Nations Delegations and Organizations
 (1)None of the funds made available under title I of this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism.
 (2)None of the funds made available under title I of this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
 (3)The Secretary of State may waive the restriction in this subsection if the Secretary reports to the Committees on Appropriations that to do so is in the national interest of the United States.
					(c)United nations human rights
 councilFunds appropriated by this Act may be made available to support the United Nations Human Rights Council only if the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is in the national interest of the United States and that the Council is taking credible steps to remove Israel as a permanent agenda item: Provided, That such report shall include a description of the national interest served and a description of steps taken to remove Israel as a permanent agenda item: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2016, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item.
 (d)United Nations Relief and Works AgencyThe Secretary of State shall submit a report in writing to the Committees on Appropriations not less than 45 days after enactment of this Act on whether the United Nations Relief and Works Agency (UNRWA) is—
 (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use;
 (2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961;
 (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes;
 (4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions;
 (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement;
 (6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and
 (7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations.
 (e)United Nations Capital Master PlanNone of the funds made available in this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York.
 (f)Withholding reportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2016 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				community-based police assistance
 7049.(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.
 (b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations.
				prohibition on promotion of tobacco
 7050.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.
				international
	 conferences
 7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.
				aircraft transfer and coordination
 7052.(a)Transfer AuthorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated.
 (b)Property DisposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				(c)Aircraft Coordination
 (1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State for the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Department Working Capital Fund and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft.
 (2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.
					parking fines and real property taxes owed by foreign governments
 7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2015.
				landmines and cluster munitions
 7054.(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe.
 (b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless—
 (1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or
 (2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions.
					prohibition on publicity or propaganda
 7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533).
				Consular immunity
 7056.The Secretary of State, in consultation with the Attorney General, may, on the basis of reciprocity and under such terms and conditions as the Secretary may determine, specify privileges and immunities for a consular post, the members of a consular post and their families which result in more favorable or less favorable treatment than is provided in the Vienna Convention on Consular Relations, of April 24, 1963 (T.I.A.S. 6820), entered into force for the United States December 24, 1969.
				United states agency for
	 international development management
				(including transfer of
	 funds)
 7057.(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980.
				(b)Restrictions
 (1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175.
 (2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2017.
 (c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated.
				(d)Program Account
 ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.
				(e)Foreign Service
 Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.
				(f)Disaster Surge
 CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.
				(g)Personal
 Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480), may be made available only for personal services contractors assigned to the Office of Food for Peace.
				(h)Small
 BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.
				(i)Senior Foreign
 Service Limited AppointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
				global health
	 activities
			7058.(a)In
 generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $577,600,000 shall be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species.
 (b)Global FundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is—
 (1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site;
 (2)providing sufficient resources to maintain an independent OIG that— (A)reports directly to the Board of the Global Fund;
 (B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and
 (C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents;
 (3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers for retaliation, including best practices for—
 (A)protection against retaliation for internal and lawful public disclosures; (B)legal burdens of proof;
 (C)statutes of limitation for reporting retaliation; (D)access to independent adjudicative bodies, including external arbitration; and
 (E)results that eliminate the effects of proven retaliation; and (4)implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011:
						Provided, That such withholding shall not be in addition to funds that are withheld
			 from the Global Fund in fiscal year 2016 pursuant to the application of
 any other provision contained in this or any other Act.(c)Contagious Infectious Disease OutbreaksIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds made available under title III of this Act may be made available to combat such infectious disease or public health emergency: Provided, That funds made available pursuant to the authority of this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				gender
	 equality
			7059.(a)Gender
 EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide.
				(b)Women’s
 leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels.
				(c)Gender-Based
		violence
 (1)(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings.
 (B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces.
 (2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings.
 (d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement shall be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.
				SECTOR
	 ALLOCATIONS
			7060.(a)Education
					(1)Basic education
 (A)Funds appropriated by this Act that are made available for assistance for basic education may only be made available for each country at a funding level for basic education that does not exceed that contained in the Congressional Budget Justification, Foreign Operations, Summary Tables, Fiscal Year 2016: Provided, That such funds may only be used to implement the stated objectives of each Country Development Cooperation Strategy or similar strategy: Provided further, That the Administrator of the United States Agency for International Development (USAID), following consultation with the Committees on Appropriations, may reprogram funds between countries, except that no such reprogramming may result in an overall funding level for basic education exceeding the total amount justified for fiscal year 2016.
 (B)If the USAID Administrator determines that any unobligated balances of funds specifically designated for basic education in prior Acts making appropriations for foreign operations, export financing, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: Provided, That the authority of this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (2)Higher educationOf the funds appropriated by title III of this Act, not less than $225,000,000 shall be made available for assistance for higher education, of which not less than $35,000,000 should be to support new partnerships between higher education institutions in the United States and developing countries.
 (3)DefinitionFor purposes of funds appropriated under title III of this Act, the term democracy programs in section 7032(c) of this Act shall also include programs to rescue scholars, and fellowships, scholarships, and exchanges in the Middle East and North Africa for academic professionals and university students from countries in such region, subject to the regular notification procedures of the Committees on Appropriations.
 (b)Development AssistanceOf the funds appropriated by this Act under the heading Development Assistance, not less than $26,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $12,000,000 shall be made available for cooperative development programs of the United States Agency for International Development (USAID).
				(c)Environment  Programs
					(1)Authorities
 (A)Notwithstanding any other provision of law, funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the Green Climate Fund, including as a contribution: Provided, That any such funds made available for such purpose shall be subject to the regular notification procedures of the Committees on Appropriations.
 (B)Funds appropriated by this Act may be made available for United States contributions to the Clean Technology Fund and the Strategic Climate Fund.
 (C)Funds appropriated by this Act to carry out the provisions of section 103 to 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used to support environment programs, notwithstanding any other provision of law except for the provisions of this subsection: Provided, That such funds are subject to the regular notification procedures of the Committees on Appropriations.
						(2)Conservation programs and limitation
 (A)Of the funds appropriated under title III of this Act, $250,000,000 shall be made available for biodiversity conservation programs.
 (B)Not less than $55,000,000 of the funds appropriated under title III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking: Provided, That none of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the Committees on Appropriations that to do so is in the national security interest of the United States.
 (C)LimitationFunds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to vote against any financing of any such activity.
 (3)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to vote in relation to any loan, grant, strategy, or policy of such institution to support the construction of any large dam consistent with the criteria set forth in the report accompanying this Act, while also considering whether the project involves important foreign policy objectives.
 (4)Sustainable landscapesOf the funds appropriated under title III of this Act, $123,500,000 shall be made available for sustainable landscape programs.
					(d)Food security and agricultural
		development
 (1)Of the funds appropriated by title III of this Act, not less than $1,000,600,000 should be made available for food security and agricultural development programs, of which $32,000,000 shall be made available for the Feed the Future Collaborative Research Innovation Lab: Provided, That such funds may be made available notwithstanding any other provision of law to prevent or address food shortages, and for a United States contribution to the endowment of the Global Crop Diversity Trust.
 (2)Funds appropriated under title III of this Act may be made available as a contribution to the Global Agriculture and Food Security Program if such contribution will not cause the United States to exceed 33 percent of the total amount of funds contributed to such Program.
					(e)Microenterprise and
 microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women.
 (f)Power africa initiativeOf the funds appropriated by this Act, $76,700,000 shall be made available for the Power Africa initiative, subject to the regular notification procedures of the Committees on Appropriations.
				(g)Programs To combat trafficking in persons and end modern slavery
 (1)Trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $52,500,000 shall be made available for activities to combat trafficking in persons internationally.
 (2)End Modern SlaveryOf the funds appropriated by this Act under the heading Development Assistance, in addition to funds made available pursuant to paragraph (1), $25,000,000, to remain available until expended, shall be made available on a competitive basis for a grant or grants to support innovative strategies, on a cost-matching basis, that reduce the prevalence of modern slavery in targeted populations within partner countries (or jurisdictions thereof) with a high prevalence of modern slavery: Provided, That for the purposes of this paragraph the terms modern slavery and partner countries shall have the same meaning as provided for in section 9 of the End Modern Slavery Initiative Act of 2015 (S. 553), as reported by the Senate Committee on Foreign Relations on February 26, 2015: Provided further, That the requirements of section 7631(d) of title 22, United States Code, shall apply to such funds.
 (h)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund and Development Assistance, not less than $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government.
 (i)Water and sanitationOf the funds appropriated by this Act, not less than $400,000,000 shall be made available for water supply and sanitation projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), of which not less than $145,000,000 should be for programs in sub-Saharan Africa, and of which not less than $14,000,000 shall be made available for programs to design and build safe, public latrines in Africa and Asia.
 (j)Notification requirementsAuthorized deviations from funding levels contained in this section shall be subject to the regular notification procedures of the Committees on Appropriations.
				Overseas private investment
	 corporation
 7061.(a)TransferWhenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.
 (b)AuthorityNotwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2016.
				arms trade treaty
 7062.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.
				INTERNATIONAL FAMILY PLANNING AND REPRODUCTIVE HEALTH
				7063.(a)United nations population fund
 (1)contributionOf the amounts made available under the heading International Organizations and Programs in this Act for fiscal year 2016, $35,000,000 shall be made available for the United Nations Population Fund (referred to in this section as UNFPA).
 (2)Availability of fundsAmounts appropriated by this Act for UNFPA that are not made available for UNFPA because of the operation of any provision of law shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.
 (3)Prohibition on use of funds in chinaNone of the amounts made available under this Act may be used by UNFPA for a country program in the People’s Republic of China.
 (4)Conditions on availability of fundsAmounts made available by this Act for UNFPA may not be made available unless— (A)UNFPA maintains such amounts in an account that is separate from other UNFPA accounts and does not commingle such funds with other funds; and
 (B)UNFPA does not fund abortions. (b)Assistance for foreign nongovernmental organizationsThe Foreign Assistance Act of 1961 is amended by inserting after section 104C the following:
					
 104D.Eligibility for assistanceNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance under sections 104, 104A, 104B, and 104C, a foreign nongovernmental organization—
 (1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organization with non-United States Government funds if such services—
 (A)are permitted in the country in which they are being provided; and (B)would not violate United States law if provided in the United States; and
 (2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under this part..
				Reporting requirements concerning individuals detained at naval station, guantánamo bay, cuba
 7064.Not later than 5 days after the conclusion of an agreement with a country, including a state with a compact of free association with the United States, to receive by transfer or release individuals detained at United States Naval Station, Guantánamo Bay, Cuba, the Secretary of State shall notify the Committees on Appropriations in writing of the terms of the agreement, including whether funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs will be made available for assistance for such country pursuant to such agreement.
				Consular and border security programs
 7065.(a)There is established in the Treasury a separate fund to be known as the Consular and Border Security Programs account into which the following fees shall be deposited for the purposes of the consular and border security programs.
 (b)Machine-Readable visa feeSection 103(d) of Public Law 107–173 (8 U.S.C. 1713) is amended by striking credited as an offsetting collection to any appropriation for the Department of State and inserting deposited in the Consular and Border Security Programs account. (c)Passport and immigrant visa security surcharges (1)The fourth paragraph under the heading Diplomatic and Consular Programs in title IV of division B of Public Law 108–447 (8 U.S.C. 1714) is amended—
 (A)by inserting and the consular protection of U.S. citizens and their interests overseas after in support of enhanced border security; and (B)by striking credited to this account and inserting deposited in the Consular and Border Security Programs account.
 (2)Section 6 of Public Law 109–472 (8 U.S.C. 1714 note) is amended by inserting and the consular protection of U.S. citizens and their interests overseas after in support of enhanced border security each place it appears. (d)Diversity immigrant lottery feeSection 636 of title VI, division C of Public Law 104–208 (8 U.S.C. 1153 note) is amended by striking as an offsetting collection to any Department of State appropriation and inserting in the Consular and Border Security Programs account.
 (e)Affidavit of support feeSection 232(c) of title II of division A of H.R. 3427 (106th Congress) (incorporated by reference by section 1000(a)(7) of division B of Public 106–113, as amended (8 U.S.C. 1183a note), is further amended by striking as an offsetting collection to any Department of State appropriation and inserting in the Consular and Border Security Programs account.
 (f)Western hemisphere travel initiative surchargeSubsection (b)(1) of section 1 of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(1)) is amended by striking as an offsetting collection to the appropriate Department of State appropriation and inserting in the Consular and Border Security Programs account.
 (g)Expedited passport feeThe first proviso under the heading Diplomatic and Consular Programs in title V of Public Law 103–317 (22 U.S.C. 214 note) is amended by inserting or in the Consular and Border Security Programs account after offsetting collection. (h)Transfer of balancesThe unobligated balances of amounts available from fees referenced under this section may be transferred to the Consular and Border Security Programs account.
 (i)Funds deposited in or transferred to the Consular and Border Security Programs account may be transferred between funds appropriated under the heading Administration of Foreign Affairs.
 (j)The transfer authorities in this section shall be in addition to any other transfer authority available to the Department of State.
 (k)The amendments made by this section shall take effect not later than October 1, 2016, and shall be implemented in a manner that ensures the fees collected, transferred, and used in fiscal year 2016 can be readily tracked.
				Prohibition on use of
	 torture
 7066.(a)LimitationNone of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government.
 (b)Assistance to eliminate tortureFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.
				extradition
 7067.(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request.
 (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.
 (c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States.
				commercial leasing of defense articles
 7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.
				Independent States of the Former Soviet Union
 7069.(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an independent state of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other independent state of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7070(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in this subsection the Department of State shall consult with the Committees on Appropriations on how such assistance supports the national interest of the United States.
 (b)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance;
 (2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421);
 (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;
 (4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
 (5)any financing provided under the Export-Import Bank Act of 1945; or (6)humanitarian assistance.
					russia
 7070.(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation.
				(b)Determination and conditions
 (1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary certifies to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest.
 (2)None of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea;
 (B)the facilitation, financing, or guarantee of United States Government investments in Crimea, if such activity includes the participation of Russian Government officials, and Russian owned and controlled banks, or other Russian Government owned and controlled financial entities; or
 (C)assistance for Crimea, if such assistance includes the participation of Russian Government officials, and Russian owned and controlled banks, and other Russian Government owned and controlled financial entities.
 (3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including but not limited to any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine.
 (4)The requirements and limitations of subsection (b) shall cease to be in effect if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea.
 (c)Assistance to reduce vulnerability and pressureFunds appropriated by this Act for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements, trade agreements, and visa liberalization agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation.
 (d)Democracy programsFunds appropriated by this Act shall be made available to support the advancement of democracy and the rule of law in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
 (e)ReportsNot later than 45 days after enactment of this Act, the Secretary of State shall update the reports required by section 7071(b)(2), (c), and (e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
				international monetary fund
	 
 7071.(a)Transparency and accountabilityThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act.
 (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors.
				special defense acquisition fund
 7072.Not to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (Fund), to remain available for obligation until September 30, 2018: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.
				countering violent extremism
 7073.(a)Strengthening the state systemFunds appropriated by this Act for counterterrorism programs shall include programs to strengthen governance in states whose stability and legitimacy are threatened by Islamic or other extremist groups.
 (b)Countering foreign terrorist fightersFunds appropriated by this Act shall be made available for programs to counter the flow of foreign terrorist fighters to countries in which Islamic or other extremist groups operate.
 (c)Countering violent extremismFunds appropriated by this Act shall be made available for programs to reduce support for non-state entities that engage in terrorist activities through messaging campaigns to damage their appeal; programs to engage communities and populations at risk of violent extremist radicalization and recruitment; counter radicalization, rehabilitation, and reintegration programs for potential and former violent extremists, including in prisons; law enforcement training programs; and capacity building for civil society organizations to combat radicalization in local communities.
 (d)Assistance for Fragile StatesFunds appropriated by this Act shall be made available for programs that strengthen governance and security in fragile states bordering countries whose stability and legitimacy are threatened by Islamic or other extremists, as determined by the Secretary of State.
				(e)Coordinator and report
 (1)The Secretary of State shall designate, within the Bureau of Counterterrorism, Department of State, a Countering Violent Extremism Assistance Coordinator (the Coordinator) who shall be responsible, consistent with the requirements of this section, for—
 (A)designing an overall assistance and cooperation strategy for countering violent extremism, including strengthening governance;
 (B)ensuring program and policy coordination among bureaus of the Department and other agencies of the United States Government in countering extremism, implementing security sector and governance reform programs, and integrating all security sector and civilian assistance authorities and initiatives to counter violent extremism;
 (C)pursuing coordination with other countries and international organizations with respect to assistance for countering extremism;
 (D)ensuring United States assistance programs for countering violent extremism funded by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs are consistent with all applicable laws, regulations and policies regarding the use of foreign assistance;
 (E)ensuring proper management, implementation, and oversight by agencies responsible for assistance programs for countering violent extremism, including consistent policy standards and metrics; and
 (F)coordinating the uses of funds made available pursuant to subsections (a) through (d) under titles III and IV of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs:
						Provided, That the Secretary of State, in consultation with the Administrator of the United States Agency
			 for International Development (USAID), shall
			 designate a deputy coordinator, from within USAID, to assist such
 coordinator.(2)The Coordinator shall report to the Coordinator for Counterterrorism, Department of State: Provided, That the Coordinator for Counterterrorism shall be deemed to be the equivalent rank of Assistant Secretary of State.
 (3)Not later than September 30, 2016, the Secretary of State shall submit a report to the appropriate congressional committees detailing coordination mechanisms for programs to counter terrorism and violent extremism abroad across United States Government agencies, and a list of all such programs conducted by such agencies, which may be submitted in classified form, if necessary.
 (f)Components of the strategyThe strategy required by subsection (e)(1)(A) shall include the coherent integration of counterterrorism, governance and security sector reform programs proposed to be implemented from funds appropriated by this Act under titles III and IV, including programs to counter violent extremism in countries in which state systems are threatened by Islamic and other extremists groups, programs to support states bordering such countries, programs to strengthen governance in such states, and programs to counter the radicalization and flow of foreign terrorist fighters: Provided, That such strategy shall include details on funding by country, account, and amount for each program: Provided further, That such strategy shall also include a description of counterterrorism training and equipment proposed to be provided: Provided further, That the Secretary of State shall submit such strategy, in classified form if necessary, to the appropriate congressional committees not later than 180 days after enactment of this Act, and shall include appropriate funding detail on programs supporting such strategy in the report required by section 653(a) of the Foreign Assistance Act of 1961.
 (g)Monitoring and oversight(1)Prior to the obligation of funds appropriated by this Act to implement such strategy, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance: Provided, That the Secretary of State shall inform the appropriate congressional committee of each significant instance in which assistance provided pursuant to this subsection has been compromised, to include the amount and type of assistance affected, a description of the incident and parties involved, and an explanation of the response of the Department of Department.
 (2)Not later than 90 days after the Secretary of State designates the Coordinator, the Coordinator shall submit a report to the Committees on Appropriations detailing procedures and mechanism for end-use monitoring, vetting procedures, and oversight of security sector and civilian assistance made available to implement the requirements of this section: Provided, That such report shall include a description of the limitations of United States Government personnel to areas in which assistance is provided, and the oversight procedures for such assistance in areas where access by such personnel is limited.
					enterprise funds
 7074.(a)Notification requirementNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance.
 (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund.
 (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.
				use of funds in contravention of this act
 7075.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.
				budget
	 documents
				7076.(a)Operating
 PlansNot later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2016, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the most recent congressional directives or approved funding levels and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans for funds for such department, agency, or organization in titles I, II, or III and title VIII, shall simultaneously submit the operating plans for, and integrated information on, enduring and Overseas Contingency Operations funds: Provided further, That operating plans that include changes in levels of funding specified in this Act or in the report accompanying this Act shall be subject to the regular notification procedures of the Committees on Appropriations.
				(b)Spend Plans
 (1)Prior to the initial obligation of funds, the Secretary of State or Administrator of the United States Agency for International Development (USAID), as appropriate, shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act, for—
 (A)assistance for Afghanistan, Colombia, Egypt, Haiti, Iraq, Lebanon, Libya, Mexico, Pakistan, the West Bank and Gaza, and Yemen;
 (B)the Caribbean Basin Security Initiative; the Central America Regional Security Initiative; the Trans-Sahara Counterterrorism Partnership; the Partnership for Regional East Africa Counterterrorism; the West Africa Regional Security Initiative; the Global Peace Operations Initiative, including Africa Contingency Operations Training and Assistance; the African Peacekeeping Rapid Response Partnership; the Africa Conflict Stabilization and Border Security program; the African Military Education Program; the Africa Maritime Security Initiative; the Security Governance Initiative; the Africa Regional Counter-Terrorism Fund; the Counterterrorism Partnerships Fund; the Regional Security Initiative; the Africa Capacity for Immediate Crisis Response program; and the Southeast Asia Maritime Security Law Enforcement Initiative: Provided, That the spend plan for such programs shall include the amount of assistance planned for each country by account; and
 (C)democracy programs and each sector enumerated in section 7060 of this Act. (2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the headings Department of the Treasury in title III and International Financial Institutions in title V.
 (c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2015 under the heading Development Credit Authority.
 (d)NotificationsThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961.
 (e)Congressional budget justificationThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic and Consular Programs and Operating Expenses.
				RECORDS MANAGEMENT, REQUESTS, AND REPORTS
 7077.(a)(1)Records managementFunds appropriated by this Act under the headings Diplomatic and Consular Programs and Operating Expenses shall be made available for purposes of Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and the United States Agency for International Development (USAID): Provided, That no such funds may be made available to such agencies to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program.
 (2)(A)ReportsNot later than 90 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the appropriate congressional committees and to the National Archives and Records Administration (NARA) detailing—
 (i)the policy of each agency regarding the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program;
 (ii)the extent to which each agency is in compliance with applicable Federal records management statutes, regulations, or policies; and
 (iii)a description of existing cyber security measures to mitigate vulnerabilities resulting from the use of email accounts or email servers outside the .gov domain.
 (B)Reports assessmentNot later than 120 days after the submission of the reports required in subparagraph (A), the Comptroller General of the United States, in consultation with NARA, as appropriate, shall conduct an assessment of such reports, and shall consult with the Committees on Appropriations on the scope and requirements of such assessment.
 (b)Requests for documentsNone of the funds appropriated or made available pursuant to title III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and USAID.
				(c)Public posting of reports
 (1)RequirementAny agency receiving funds made available by this Act shall, subject to paragraphs (2) and (3), post on the publicly available Web site of such agency any report required by this Act to be submitted to the Committees on Appropriations, upon a determination by the head of such agency that to do so is in the national interest.
 (2)ExceptionsParagraph (1) shall not apply to a report if— (A)the public posting of such report would compromise national security, including the conduct of diplomacy; or
 (B)the report contains proprietary, privileged, or sensitive information. (3)Timing and intentionThe head of the agency posting such report shall, unless otherwise provided for in this Act, do so only after such report has been made available to the Committees on Appropriations for not less than 45 days: Provided, That any report required by this Act to be submitted to the Committees on Appropriations shall include information from the submitting agency on whether such report will be publicly posted.
					(d)Sunset of reports
 (1)Effective September 30, 2017, each report described in paragraph (2) that is still required to be submitted to Congress as of such effective date shall no longer be required to be submitted to Congress upon notification of the Committees on Appropriations, unless otherwise directed by a subsequent Act.
 (2)A report described in this subsection is a report that is required to be submitted at regular periodic intervals to Congress by any prior Act making appropriations for the Department of State, foreign operations, and related programs and that is prepared primarily by the Department of State, USAID, or by any officer, official, component, or element of the Department or USAID, by a provision of statute (including title 22, United States Code, and any annual appropriations or authorization Act) as of April 1, 2015.
 (3)This subsection shall not apply to reports required to be submitted by the Department of State or USAID Office of the Inspector General.
					GLOBAL INTERNET
	 FREEDOM
 7078.(a)FundingOf the funds available for obligation during fiscal year 2016 under the headings International Broadcasting Operations, Economic Support Fund, and Democracy Fund, not less than $50,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interests of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector.
 (b)RequirementsFunds made available pursuant to subsection (a) shall be—
 (1)coordinated with other democracy, governance, and broadcasting programs funded by this Act under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, Complex Crises Fund, and Assistance for Europe, Eurasia and Central Asia, and shall be incorporated into country assistance, democracy promotion, and broadcasting strategies, as appropriate;
 (2)made available to the Bureau of Democracy, Human Rights, and Labor, Department of State for programs to implement the May 2011, International Strategy for Cyberspace and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754);
 (3)made available to the Broadcasting Board of Governors (BBG) to provide tools and techniques to access the Web sites of BBG broadcasters that are censored, and to work with such broadcasters to promote and distribute such tools and techniques, including digital security techniques;
 (4)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; and
 (5)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the United States Government technological advantage over such censorship techniques: Provided, That the Secretary of State, in consultation with the BBG, shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies.
 (c)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG Chairman shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes.
				Disability
	 programs
 7079.(a)AssistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development (USAID) to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation.
 (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support.
				impact on jobs in the united states
 7080.None of the funds appropriated or otherwise made available under titles III through VI of this Act or any other Act making appropriations for the Department of State, foreign operations, and related programs may be obligated or expended to provide—
 (1)for fiscal year 2016, any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States;
 (2)for fiscal year 2016, assistance for any program, project, or activity that contributes to the violation of internationally recognized workers rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture;
 (3)for fiscal year 2016, any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or
 (4)for fiscal year 2016, for the enforcement of any rule, regulation, or policy, or guidelines implemented pursuant to—
 (A)the third proviso of subsection 7079(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117);
 (B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal;
 (C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013; or
 (D)the World Bank Group’s Directions for the World Bank Group’s Energy Sector released on July 16, 2013,
					when enforcement of such rule,
			 regulation, policy, or guidelines would prohibit, or have the effect
			 of prohibiting, any coal-fired or other power-generation project the
			 purpose of which is to increase exports of goods and services from
			 the
			 United States and provide affordable electricity to people who lack access
			 to electricity, or prevent the loss of jobs in the United States.Countries impacted by significant refugee populations or internally displaced persons
 7081.(a)ProgramsFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund shall be made available for programs to assist significant populations of internally displaced persons or refugees in countries in conflict: Provided, That such funds shall be made available for programs to leverage increased assistance from donors other than the United States Government for central governments and local communities in such countries: Provided further, That the purposes of such assistance shall include activities to—
 (1)expand and improve host government social services and basic infrastructure to accommodate the needs of such populations and persons;
 (2)alleviate the social and economic strains placed on host communities; and (3)improve coordination of such assistance in a more effective and sustainable manner.
 (b)Report on expanding access to financing for certain middle income countriesNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the Millennium Challenge Corporation (MCC), shall submit a report to the Committees on Appropriations on the economic and developmental impact of significant refugee populations or internally displaced persons on host communities and national economies in affected countries: Provided, That such report shall include—
 (1)specific recommendations for expanding access for middle income countries to grants and concessional financing on favorable terms from international financial institutions to mitigate such impacts;
 (2)an assessment of hybrid financial models that combine international financial institution lending programs with bilateral grant resources to accelerate development-led solutions to such impacts; and
 (3)an assessment of the implications for the MCC of modifying MCC eligibility requirements for new and ongoing projects that mutually benefit refugee populations and host communities in such countries:
					Provided further, That following the submission of the report, the Secretary of State shall
			 regularly update the appropriate congressional committees on
			 implementation of the recommendations in paragraph (1).North american development bank
 7082.Part 2 of Subtitle D of title V of Public Law 103–182, as amended (22 U.S.C. 290m et seq.), is further amended by adding at the end thereof the following new section:
				
					547.First Capital Increase
						(a)Subscription Authorized
 (1)The Secretary of the Treasury may subscribe on behalf of the United States to 150,000 additional shares of the capital stock of the Bank.
 (2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Act.
							(b)Limitations on Authorization of Appropriations
 (1)In order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $1,500,000,000 for payment by the Secretary of the Treasury.
 (2)Of the amount authorized to be appropriated under paragraph (1)— (A)$225,000,000 shall be for paid in shares of the Bank; and
 (B)$1,275,000,000 shall be callable shares of the Bank..  country focus and selectivity 7083.(a)Transition plan requirementAny country assistance strategy developed after the date of enactment of this Act for the provision of assistance for a foreign country shall include a transition plan for such assistance to be provided through other international donor support and budget support by the respective foreign government: Provided, That such transition plan shall be developed by the Department of State and United States Agency for International Development (USAID), in consultation with such foreign government and local civil society, as appropriate.
 (b)Pilot programNot later than 180 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator and the appropriate congressional committees, shall develop and implement a pilot program to gradually decrease assistance for at least two countries receiving assistance under this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that—
 (1)are historical or long-time recipients of such assistance; (2)not engaged in regional conflict, or impacted by large numbers of internally displaced persons or significant refugee populations; and
 (3)are not vital to the national security interest of the United States, as determined by the Secretary of State:
					Provided, That such gradual decrease may occur over a period no longer than 5 years, and shall exclude
			 democracy programs and disaster assistance.rescission of funds
			(including rescission of funds)
 7084.(a)Bilateral Economic AssistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund, $205,125,000 are rescinded.
 (b)International security assistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading International Security Assistance, Department of State, International Narcotics Control and Law Enforcement, $159,691,000 are rescinded.
 (c)LimitationNone of the amounts in this section may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				VIIIOverseas Contingency Operations
			Department of
	 State
			Administration of foreign
	 affairs
			Diplomatic
	 and consular programs
			(including
 transfer of funds)For an additional amount for Diplomatic and Consular Programs, $1,884,569,000, to remain available until September 30, 2017, of which $1,300,393,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $10,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That any such transfer shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 CONFLICT STABILIZATION OPERATIONSFor an additional amount for Conflict Stabilization Operations, $10,000,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Office of inspector generalFor an additional amount for Office of Inspector General, $66,600,000, to remain available until September 30, 2017, of which $56,900,000 shall be for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: Provided, That printing and reproduction costs shall not exceed amounts for such costs during fiscal year 2015: Provided further, That notwithstanding any other provision of law, any employee of SIGAR who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications: Provided further, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Embassy
 security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $134,800,000, to remain available until expended, of which $124,000,000 shall be for Worldwide Security Upgrades, acquisition, and construction as authorized: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			International
	 organizations
			contributions to international
 organizationsFor an additional amount for Contributions to International Organizations, $52,100,000: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Contributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $505,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Related agency
			Broadcasting board of governors
 International broadcasting operationsFor an additional amount for International Broadcasting Operations, $6,300,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			United
	 states agency for international development
			Funds appropriated to the
	 president
			Operating
 expensesFor an additional amount for Operating Expenses, $139,262,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Bilateral
	 Economic Assistance
			Funds Appropriated to the
	 President
			International Disaster
 AssistanceFor an additional amount for International Disaster Assistance, $1,037,000,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Transition initiativesFor an additional amount for Transition Initiatives, $20,000,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Economic
	 support fund
 For an additional amount for Economic Support Fund, $2,019,034,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Assistance for europe, eurasia and central asiaFor an additional amount for Assistance for Europe, Eurasia and Central Asia, $410,869,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Department of
	 State
			Migration
 and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $1,251,114,000, to remain available until expended: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			International security
	 assistance
			Department of
	 state
			International narcotics control
 and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $284,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Nonproliferation,
 anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $262,521,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 peacekeeping operationsFor an additional amount for Peacekeeping Operations, $210,000,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			Funds appropriated to the
	 president
			Foreign
 military financing programFor an additional amount for Foreign Military Financing Program, $1,186,868,000, to remain available until September 30, 2017: Provided, That such amount is designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			general
	 provisions
			additional
	 appropriations
 8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2016.
				extension of authorities and
	 conditions
 8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.
				transfer
	 and additional authority
 8003.(a)Funds appropriated by this title in this Act under the headings Transition Initiatives, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program may be transferred to, and merged with—
 (1)funds appropriated by this title under such headings; and
 (2)funds appropriated by this title under the headings International Disaster Assistance and Migration and Refugee Assistance.
 (b)Notwithstanding any other provision of this section, not to exceed $15,000,000 from funds appropriated under the headings International Narcotics Control and Law Enforcement, Peacekeeping Operations, and Foreign Military Financing Program by this title in this Act may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund: Provided, That not later than 15 days prior to making any such transfer, the Secretary of State shall notify the Committees on Appropriations on a country basis, including the implementation plan and timeline for each proposed use of such funds.
 (c)The transfer authority provided in subsections (a) and (b) may only be exercised to address contingencies.
 (d)The transfer authority provided in subsections (a) and (b) shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961 which may be exercised by the Secretary of State for the purposes of this title.
				DESIGNATION REQUIREMENT
 8004.Each amount designated in this title of this Act by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to Congress.
				RESCISSION OF FUNDS
 8005.(a)Bilateral Economic AssistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund and designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, $194,540,000 are rescinded.
 (b)International security assistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading International Security Assistance, Department of State, International Narcotics Control and Law Enforcement and designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, $27,497,000 are rescinded.
				IXHUMANITARIAN EMERGENCY RESPONSE
			BILATERAL ECONOMIC ASSISTANCE
			Funds appropriated to the president
 International disaster assistanceFor an additional amount for International Disaster Assistance, $298,000,000, to remain available until expended, for necessary expenses to address humanitarian crises globally: Provided, That of the funds appropriated under this heading, up to $150,000,000 may be made available for assistance for Nepal for earthquake relief, recovery, and reconstruction: Provided further, That such amount is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Migration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $461,000,000, to remain available until expended, for necessary expenses to address humanitarian crises globally: Provided, That such amount is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			General provisions
			ADDITIONAL APPROPRIATIONS
 9001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amount appropriated or otherwise made available in this Act for fiscal year 2016.
				EXTENSION OF AUTHORITY AND CONDITIONS
 9002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.
				Transfer authority
 9003.Funds appropriated by this title in this Act under the headings International Disaster Assistance and Migration and Refugee Assistance may be transferred to, and merged with, funds appropriated by this title under such headings, subject to the regular notification procedures of the Committees on Appropriations.
				Reporting requirement
 9004.Not later than September 30, 2016, the Secretary of State shall submit a report to the Committees on Appropriations on the uses of such funds, including unobligated and unexpended balances, as appropriate.
				DESIGNATION REQUIREMENT
 9005.Each amount designated in this title of this Act by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to Congress.
			XOTHER MATTERS
			Multilateral assistance
			International monetary programs
 United states quota, international monetary fund direct loan program accountFor an increase in the United States quota in the International Monetary Fund, the dollar equivalent of 40,871,800,000 Special Drawing Rights, to remain available until expended: Provided, That notwithstanding the provisos under the heading International Assistance Programs—International Monetary Programs—United States Quota, International Monetary Fund in the Supplemental Appropriations Act, 2009 (Public Law 111–32), the costs of the amounts provided under this heading in this Act and in Public Law 111–32 shall be estimated on a present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays: Provided further, That for purposes of the previous proviso, the discount rate for purposes of the present value calculation shall be the appropriate interest rate on marketable Treasury securities: Provided further, That section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, shall not apply to amounts under this heading.
			Loans to the international monetary fund direct loan program account
 (including rescission of funds)Of the amounts provided under the heading International Assistance Programs—International Monetary Programs—Loans to International Monetary Fund in the Supplemental Appropriations Act, 2009 (Public Law 111–32), the dollar equivalent of 40,871,800,000 Special Drawing Rights is hereby permanently cancelled as of the date when the rollback of the United States credit arrangement in the New Arrangements to Borrow of the International Monetary Fund is effective, but no earlier than when the increase of the United States quota authorized in section 72 of the Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) becomes effective: Provided, That notwithstanding the second through fourth provisos under the heading International Assistance Programs—International Monetary Programs—Loans to International Monetary Fund in Public Law 111–32, the costs of the amounts under this heading in this Act and in Public Law 111–32 shall be estimated on a present value basis, excluding administrative costs and any incidental effects on governmental receipts or outlays: Provided further, That for purposes of the previous proviso, the discount rate for purposes of the present value calculation shall be the appropriate interest rate on marketable Treasury securities: Provided further, That section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, shall not apply to amounts under this heading.
			GENERAL PROVISIONS
			AMENDMENTS TO THE BRETTON WOODS AGREEMENTS ACT
 10001.(a)Section 17 of the Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended in subsections (b)(1) and (b)(2) by adding at the end in both subsections, after Fund, only to the extent that such amounts are not subject to cancellation.
 (b)The Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following:
					
 71.Acceptance of amendments to the articles of agreement of the fundThe United States Governor of the Fund may accept the amendments to the Articles of Agreement of the Fund as proposed in resolution 66–2 of the Board of Governors of the Fund.
						72.Quota increase
 (a)In generalThe United States Governor of the Fund may consent to an increase in the quota of the United States in the Fund equivalent to 40,871,800,000 Special Drawing Rights.
 (b)Subject to appropriationsThe authority provided by subsection (a) shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts..
 This Act may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016.July 9, 2015Read twice and placed on the calendar